Exhibit 10.2

Execution Version

LIMITED LIABILITY COMPANY AGREEMENT

of

KINDERHAWK FIELD SERVICES LLC

Dated as of May 21, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I DEFINITIONS AND USAGE

   1 SECTION 1.01.    Definitions    1 SECTION 1.02.    Usage Generally;
Interpretation    12

ARTICLE II ORGANIZATION AND OTHER MATTERS

   12 SECTION 2.01.    Formation    12 SECTION 2.02.    Company Name    12
SECTION 2.03.    Business Purpose    12 SECTION 2.04.    Registered Agent and
Registered Office    12 SECTION 2.05.    Qualification in Other Jurisdictions   
13 SECTION 2.06.    Principal Place of Business    13 SECTION 2.07.    Term   
13 SECTION 2.08.    New Members    13 SECTION 2.09.    Members’ Interests    13

ARTICLE III CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS; ALLOCATIONS; DISTRIBUTIONS

   13 SECTION 3.01.    Initial Capital Contributions of the Members    13
SECTION 3.02.    Further Issuances    14 SECTION 3.03.    Additional Capital
Contributions    14 SECTION 3.04.    Claims of Members    16 SECTION 3.05.   
Capital Accounts    16 SECTION 3.06.    General Allocations    17 SECTION 3.07.
   Special Allocations, Etc    17 SECTION 3.08.    Negative Capital Account
Balances; Withdrawal of Capital    20 SECTION 3.09.    Cash Distributions    20
SECTION 3.10.    General Limitation    20 SECTION 3.11.    Distributions in Kind
   20 SECTION 3.12.    Set off    21

ARTICLE IV ACCOUNTING; TAX MATTERS

   21 SECTION 4.01.    Books and Records    21 SECTION 4.02.    Accountants   
22 SECTION 4.03.    Tax Matters Member    22 SECTION 4.04.    Tax Returns    23
SECTION 4.05.    Tax Information    23 SECTION 4.06.    Tax Elections    23
SECTION 4.07.    Tax Withholding    24

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

ARTICLE V Management of the Company; Directors; Officers

   25 SECTION 5.01.    Board of Directors    25 SECTION 5.02.    Number, Tenure
and Qualification; Directors    25 SECTION 5.03.    Quorum and Manner of Acting;
Deadlock    26 SECTION 5.04.    Place of Meetings    27 SECTION 5.05.    Annual
and Regular Meetings    27 SECTION 5.06.    Special Meetings    27 SECTION 5.07.
   Notice of Meetings; Waiver of Notice    28 SECTION 5.08.    Committees    28
SECTION 5.09.    Board or Committee Action Without a Meeting    28 SECTION 5.10.
   Participation in Board or Committee Meetings by Conference Telephone    28
SECTION 5.11.    Resignation and Removal of Directors    29 SECTION 5.12.   
Vacancies    29 SECTION 5.13.    Compensation    29 SECTION 5.14.    Officers   
29 SECTION 5.15.    Transition Services Agreement    30 SECTION 5.16.    Actions
Requiring Unanimous Board Approval    30 SECTION 5.17.    Approved Budgets    31
SECTION 5.18.    Actions With Respect to Affiliates Matters    32

ARTICLE VI Members

   33 SECTION 6.01.    Power of the Members; Voting    33 SECTION 6.02.   
Meetings of Members; Action by Written Consent    33 SECTION 6.03.    Meetings
Pursuant to Gas Gathering Agreement    33

ARTICLE VII Transfers

   34 SECTION 7.01.    Restrictions on Transfers    34 SECTION 7.02.   
Permitted Transfers    34 SECTION 7.03.    Transfer by Class A Members    35
SECTION 7.04.    Right of First Refusal; Notice    35 SECTION 7.05.    Excluded
Transfers    37

ARTICLE VIII Representations and Warranties

   37 SECTION 8.01.    Organization; Standing and Power    37 SECTION 8.02.   
Authority; Execution and Delivery; Enforceability    37 SECTION 8.03.    No
Conflicts; Consents    37 SECTION 8.04.    Tax Status; ERISA    38 SECTION 8.05.
   Investment Intent    38

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

ARTICLE IX Limitation on Liability; Exculpation and Indemnification

   39 SECTION 9.01.    Limitation on Liability    39 SECTION 9.02.   
Exculpation and Indemnification    39

ARTICLE X Dissolution; Liquidation

   41 SECTION 10.01.    Withdrawal of Members    41 SECTION 10.02.   
Dissolution    41 SECTION 10.03.    Distribution Upon Dissolution    41

ARTICLE XI Certificates and Shares

   42 SECTION 11.01.    Certificates    42 SECTION 11.02.    Transfer of Shares
   43 SECTION 11.03.    Regulations    43 SECTION 11.04.    Registered Members
   43 SECTION 11.05.    Economic and Voting Privileges    43

ARTICLE XII Restrictive Covenants

   44 SECTION 12.01.    Corporate Opportunity; Noncompete    44

ARTICLE XIII Miscellaneous

   44 SECTION 13.01.    Severability    44 SECTION 13.02.    Notices    45
SECTION 13.03.    Headings    47 SECTION 13.04.    Entire Agreement    47
SECTION 13.05.    Counterparts    47 SECTION 13.06.    Amendments; Waiver    47
SECTION 13.07.    Confidential Information    48 SECTION 13.08.    Further
Assurances    49 SECTION 13.09.    Governing Law    49 SECTION 13.10.   
Successors and Assigns    49 SECTION 13.11.    Equitable Remedies    49 SECTION
13.12.    No Effect Upon Lending Relationships    49 SECTION 13.13.   
Cooperation in Connection with an IPO Transaction    50 SECTION 13.14.    No
Intended Third Party Beneficiaries    50

 

iii



--------------------------------------------------------------------------------

LIST OF SCHEDULES

 

Schedule A    Class A Members, Shares and Capital Contributions

Schedule B

   Capital Accounts

LIST OF ANNEXES

 

Annex I    Geographic Area

LIST OF EXHIBITS

 

Exhibit A-1    Approved Budget for 2010 Exhibit A-2    Approved Budget for 2011

 

iv



--------------------------------------------------------------------------------

This LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”) of KinderHawk Field
Services LLC (the “Company”) dated as of May 21, 2010, by and between Hawk Field
Services, LLC, an Oklahoma limited liability company (the “HS Member”) and KM
Gathering LLC, a Delaware limited liability company (the “JVP Member”).
Petrohawk Energy Corporation, a Delaware corporation (“Parent”), and Kinder
Morgan Energy Partners, L.P., a Delaware limited partnership (“KM”), shall each
become a party to this Agreement solely with respect to the rights and
obligations set forth in Article VII, Section 5.03(b) and Section 12.01 hereof.

RECITALS

WHEREAS, the Company was formed as a limited liability company under the laws of
the State of Delaware with the filing of a certificate of formation on May 10,
2010;

WHEREAS, the Company is in the business of owning, developing, constructing,
operating and maintaining a midstream gas gathering system comprised of assets
located within the Geographic Area (collectively, the “Project”);

WHEREAS, concurrently herewith, pursuant to that certain Formation and
Contribution Agreement, dated as of April 12, 2010 (the “Contribution
Agreement”), by and among Parent, the HS Member and the JVP Member, (i) the JVP
Member will make a capital contribution to the Company and in consideration
thereof will acquire Class A Shares in, and will hereby be admitted as a Class A
Member of, the Company at the time of such contribution and (ii) the HS Member
will contribute the Contributed Assets to the Company and in consideration
thereof will acquire Class A Shares in, and will hereby be admitted as a Class A
Member of, the Company at the time of such contribution; and

WHEREAS, in connection with the acquisition as of the date hereof of the Class A
Shares in the Company by the JVP Member, as a Class A Member, and by the HS
Member, as a Class A Member, pursuant to Article III, hereof and as required
thereby, the parties desire to enter into this Agreement and to further set
forth the respective rights and obligations of the Members with respect to the
Company.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

Definitions and Usage

SECTION 1.01. Definitions. The following terms shall, for the purposes of this
Agreement and the Schedules and Exhibits hereto, have the following meanings.

“Additional Funding Right” shall have the meaning set forth in Section 3.03(e).

“Adjusted Capital Account” shall mean, with respect to any Member, the balance
of such Member’s Capital Account as of the end of the relevant Allocation
Period, after giving effect to the following adjustments: (a) credit to such
Capital Account any amounts that such Member is obligated to restore to the
Company (pursuant to the terms of this Agreement or



--------------------------------------------------------------------------------

otherwise) or is deemed to be obligated to restore pursuant to (i) the
penultimate sentence of Treasury Regulations Section 1.704-2(g)(1) or (ii) the
penultimate sentence of Treasury Regulations Section 1.704-2(i)(5); and
(b) debit to such Capital Account the items described in paragraphs (4), (5) and
(6) of Treasury Regulations Section 1.704-1(b)(2)(ii)(d). The foregoing
definition is intended to comply with the provisions of Treasury Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

“Affiliate” of any Person shall mean any other Person that, directly or
indirectly, Controls, is under common Control with or is Controlled by such
Person. In addition, solely for the purposes of the definition of “Covered
Person”, any general partner of a specified Person or any stockholder, limited
partner, member or other Person who holds, directly or indirectly, an equity
interest in a specified Person shall be deemed to be an Affiliate of such
Person; provided, however, no stockholder of Parent shall be considered an
Affiliate of Parent.

“Affiliate Matter” shall have the meaning set forth in Section 5.18.

“Agreement” shall have the meaning set forth in the preamble hereto.

“Allocated Value” shall have the meaning set forth in Section 7.04(d).

“Allocation Period” means the period commencing on January 1 (or, for 2010, the
date of this Agreement) and ending on December 31, or any portion thereof for
which the Company is required to allocate or otherwise allocates Net Profits,
Net Losses and other items of income, gain, loss, expense, or deduction pursuant
to this Agreement.

“Applicable Law” shall have the meaning set forth in Section 8.03.

“Approved Budget” shall have the meaning set forth in Section 5.17(a).

“Approved Budget for 2010” shall have the meaning set forth in Section 5.17(a).

“Approved Budget for 2011” shall have the meaning set forth in Section 5.17(a).

“Automatic Capital Contributions” shall have the meaning set forth in
Section 3.03(d).

“Bankruptcy” shall mean (a) the voluntary commencement by any Person (including
any Relevant Entity of a Member), as applicable, of any proceeding or the
voluntary filing of any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law, (b) the
consent by any Person (including any Relevant Entity of a Member) to the
institution of, or causing such Person to fail to contest in a timely and
appropriate manner, any involuntary proceeding or any involuntary filing of any
petition of the type described in clause (a) above, (c) the application for or
consent by any Person (including any Relevant Entity of a Member) to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for such Person or for a substantial part of the property or
assets of such Person, (d) the filing of an answer by any Person (including any
Relevant Entity of a Member) admitting the material allegations of the petition
filed against such Person in any proceeding described in

 

2



--------------------------------------------------------------------------------

clause (c) above, (e) the consent by any Person (including any Relevant Entity
of a Member) to any order for relief issued with respect to any proceeding
described in clause (c) above or (f) the making of a general assignment for the
benefit of creditors by a Person (including any Relevant Entity of any Member).

“Board” shall have the meaning set forth in Section 5.01(a).

“Budgeted Capital Contributions” shall have the meaning set forth in
Section 3.03(b).

“Business Day” shall mean any day other than Saturday, Sunday or any other day
on which commercial banks are required or permitted to close by law in The City
of New York.

“Capital Account” shall have the meaning set forth in Section 3.05(a).

“Capital Call Notice” shall mean any notice from the Board to the Class A
Members requiring a capital contribution pursuant to Section 3.03.

“Capital Contributions” shall mean the total cash and the initial Gross Asset
Value of any property contributed to the Company, which shall be set forth on
Schedule A, as the same may be amended from time to time.

“Certificate” shall mean the certificate of formation of the Company and any and
all amendments thereto and restatements thereof filed on behalf of the Company
with the office of the Secretary of State of Delaware pursuant to the Delaware
Act.

“Change of Control” means a KM Change of Control or a Parent Change of Control.

“Class A Member” shall mean any Member who holds any Class A Shares, solely in
that Person’s capacity as such.

“Class A Shares” shall mean the Shares authorized by the Company pursuant to
this Agreement and designated as Class A Shares.

“Class A Offered Shares” shall have the meaning set forth in Section 7.04(a).

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any successor law.

“Company” shall have the meaning set forth in the preamble hereto.

“Company Adjusted EBITDA” shall mean with respect to any fiscal period,
consolidated net earnings (or loss) minus extraordinary gains, and interest
income, plus non-cash extraordinary losses, interest expense, income taxes and
depreciation and amortization of the Company determined on a consolidated basis
calculated in accordance with GAAP consistently applied; provided that, for any
period prior to the Effective Date, Company Adjusted EBITDA shall be calculated
with respect to the Haynesville Business (as defined in the Contribution
Agreement) in place of the Company.

 

3



--------------------------------------------------------------------------------

“Confidential Information” shall have the meaning set forth in Section 13.07.

“Contingencies” shall have the meaning set forth in Section 10.03(c)(ii).

“Contract” shall have the meaning set forth in Section 8.03.

“Contributed Assets” shall mean assets and properties contributed by the HS
Member pursuant to the Contribution Agreement.

“Contribution Agreement” shall have the same meaning as set forth in the
recitals.

“Control” shall mean, as to any Person, the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise. The terms “Controlled”
and “Controlling” shall have correlative meanings.

“Covered Person” shall mean (a) any Member, (b) any Affiliate of a Member,
(c) any officer, director, manager, shareholder, partner, employee,
representative, trustee or agent or spouse thereof of a Member or any Affiliate
of a Member or (d) any Officer or Director of the Company.

“CPR Institute” shall have the meaning set forth in Section 5.03(c)(i).

“Deadlock” shall have the meaning set forth in Section 5.03(b).

“Defaulting Member” shall have the meaning set forth in Section 3.03(f).

“Delaware Act” shall mean the Delaware Limited Liability Company Act 6 Del. C. §
18-101, et seq., as the same may be amended from time to time.

“Depreciation” shall mean, for each Allocation Period, an amount equal to the
depreciation, amortization or other cost recovery deduction allowable for
federal income tax purposes with respect to an asset for such Allocation Period,
except that (a) with respect to any asset the Gross Asset Value of which differs
from its adjusted tax basis for federal income tax purposes at the beginning of
such Allocation Period and which difference is being eliminated by use of the
“remedial method” as defined by Section 1.704-3(d) of the Treasury Regulations,
Depreciation for such Allocation Period shall be the amount of book basis
recovered for such Allocation Period under the rules prescribed by
Section 1.704-3(d)(2) of the Treasury Regulations, and (b) with respect to any
other asset, the Gross Asset Value of which differs from its adjusted basis for
federal income tax purposes at the beginning of such Allocation Period,
Depreciation shall be an amount that bears the same ratio to such beginning
Gross Asset Value as the federal income tax depreciation, amortization or other
cost recovery deduction with respect to such asset for such Allocation Period
bears to such beginning adjusted tax basis; and, provided, however, that if the
federal income tax depreciation, amortization or other cost recovery deduction
for such Allocation Period is zero, Depreciation shall be determined with
reference to such beginning Gross Asset Value using any reasonable method
selected by the Board.

 

4



--------------------------------------------------------------------------------

“Director” shall mean a natural person elected or appointed to the Board
pursuant to the provisions of this Agreement. A Director shall be a manager of
the Company for purposes of the Delaware Act.

“Disinterested Directors” shall have the meaning set forth in Section 5.18.

“Dissolution Event” shall have the meaning set forth in Section 10.02.

“Distributable Cash” shall mean, with respect to any period, without
duplication:

(a) net income of the Company for such period, plus

(b) depreciation, depletion and amortization of the Company for such period,
minus

(c) maintenance capital expenditures actually made by the Company in such
period.

Notwithstanding the foregoing, “Distributable Cash” with respect to the month in
which a liquidation or dissolution of the Company occurs and any subsequent
month shall be deemed to equal zero.

“Distributable Cash True-Up” shall have the meaning set forth in
Section 3.09(a).

“Effective Date” shall mean the date of this Agreement.

“Election Notice” shall have the meaning set forth in Section 7.04(b).

“Encumbrance” shall mean any mortgage, pledge, security interest, lien,
restriction on use or transfer (other than those imposed by law), voting
agreement, voting trust, proxy agreement, other possessory interest, adverse
claim or encumbrance or charge of any kind (including any agreement to give any
of the foregoing), any conditional sale or other title retention agreements,
assessments, rights of first refusal, encroachments, and other burdens, options
or encumbrances of any kind, any lease in the nature thereof, and the filing of,
or any agreement to give, any financing statement under the Uniform Commercial
Code or similar law of any jurisdiction; provided, however, that any obligations
or encumbrances imposed on such Class A Shares or the holders thereof pursuant
to the terms of this Agreement shall not constitute Encumbrances. The word
“Encumber” shall have a correlative meaning.

“ERISA” shall have the meaning set forth in Section 8.04(b).

“Estimated Distributable Cash” shall have the meaning set forth in
Section 3.09(a).

 

5



--------------------------------------------------------------------------------

“Fair Market Value” shall mean (a) in the case of any publicly traded
securities, the closing price of such publicly traded securities on the Business
Day immediately preceding the date as of which the Fair Market Value is being
determined, or if no such closing price is reported, the average of the bid and
ask prices as of the end of such Business Day and (b) in the case of any other
property, the fair market value of the consideration that may be reasonably
expected to be paid or given in exchange for that property, as determined in
good faith by the Board, in an exchange between a willing buyer and an unrelated
willing seller, neither under any compulsion to buy or sell, and both fully
aware of all relevant facts, as of the specified date, without any discount
whatsoever for minority status, lack of control or lack of marketability. In the
case of a determination of the Fair Market Value for purposes of
Section 7.04(d), to the extent the HS Member or the JVP Member (which is not the
Selling Class A Member) objects to the Allocated Value of purchase price to the
Class A Offered Shares in accordance with Section 7.04(d), then, Fair Market
Value will be determined by a nationally recognized investment banking firm
selected by the Board (on behalf of the Company), the fees and expenses of which
shall be shared equally by the Company, on the one hand and such Member whose
Shares are being repurchased or purchased, as the case may be, on the other
hand.

“FERC” shall mean the U.S. Federal Energy Regulatory Commission.

“First Calendar Month” shall have the meaning set forth in Section 3.09(a).

“Fiscal Quarter” shall mean the three month accounting period of the Company
ending on each of March 31, June 30, September 30 and December 31 of each
calendar year.

“Fiscal Year” shall mean the calendar year.

“Funding Date” shall mean the date on which any capital contribution is required
to be made by a Class A Member (i) with respect to Automatic Capital
Contributions pursuant to Section 3.03(d) and (ii) with respect to other Capital
Contributions pursuant to Section 3.03 in accordance with the related Capital
Call Notice pursuant to Section 3.03(c), or notice from the Board pursuant to
Section 3.03(d).

“GAAP” shall mean United States generally accepted accounting principles as in
effect from time to time, consistently applied.

“Gas Gathering Agreement” shall mean that certain Gas Gathering Agreement dated
May 21, 2010, among the Company, Petrohawk Operating Company and other
Affiliates of Parent, executed in connection with the closing of the
Contribution Agreement.

“Gathering” shall mean solely the collection and movement of natural gas through
gathering lines to a point where the gas is delivered for transmission in a
fashion and using facilities exempt from regulation by FERC under the Natural
Gas Act and the Natural Gas Policy Act, but shall exclude, among other things,
compressing, processing and treating natural gas.

“Geographic Area” means the area of North Louisiana described on Annex I
attached hereto.

“Governmental Authority” shall have the meaning set forth in Section 8.03.

 

6



--------------------------------------------------------------------------------

“Gross Asset Value” shall mean, with respect to any asset, such asset’s adjusted
basis for federal income tax purposes, except as follows:

(a) the initial Gross Asset Value of any asset other than cash contributed by a
Member to the Company shall be the gross Fair Market Value of such asset at the
time of contribution;

(b) the Gross Asset Value of all Company assets shall be adjusted to equal their
respective gross Fair Market Values as of the following times: (i) the
contribution of more than a de minimis amount of assets to the Company by a new
or an existing Member as consideration for an interest in the Company; (ii) the
distribution by the Company to a Member of more than a de minimis amount of
Company assets as consideration for all or any part of such Member’s interest in
the Company; (iii) the issuance of other interests in the Company (other than a
de minimis interest) as consideration for the provision of services to or for
the benefit of the Company; and (iv) the liquidation of the Company within the
meaning of Treasury Regulations Section 1.704-1(b)(2)(ii)(g); provided, however,
that adjustments pursuant to clauses (i) and (ii) of this sentence shall be made
only if the Board reasonably determines that such adjustments are necessary or
appropriate to reflect the relative economic interests of the Members in the
Company;

(c) the Gross Asset Value of any Company asset other than cash distributed to
any Member shall be the gross Fair Market Value of such asset on the date of
distribution;

(d) without duplicating any adjustment under subparagraph (b) above, the Gross
Asset Value of Company assets shall be adjusted to reflect any adjustments to
the adjusted basis of those assets under Code Sections 734(b) or 743(b), but
only to the extent that those adjustments are taken into account in determining
Capital Accounts under Treasury Regulations Section 1.704-1(b)(2)(iv)(m) and
subparagraph (e) of the definition of “Net Profits” and “Net Losses” or
Section 3.07(e) hereof; and

(e) if the Gross Asset Value of an asset has been determined or adjusted
pursuant to subparagraphs (a), (b) or (d) above, such Gross Asset Value shall
thereafter be adjusted by the Depreciation taken into account with respect to
such asset for purposes of computing Net Profits and Net Losses (and not the
depreciation, amortization or other cost recovery deductions allowable with
respect to that asset for federal income tax purposes).

“HS Member” shall have the meaning set forth in the preamble.

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations for borrowed money, (b) all obligations evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations as a lessee under capital leases,
(d) all obligations or liabilities of others secured by an Encumbrance on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations to pay the deferred purchase price of assets (other
than trade payables incurred in the ordinary course of business and repayable in
accordance with customary trade practices), (f) all obligations owing under any
hedge agreements (which amount shall be calculated based on the amount that
would

 

7



--------------------------------------------------------------------------------

be payable by such Person if such hedge agreement were terminated on the date of
determination), and (h) any obligation guaranteeing or intended to guarantee
(whether directly or indirectly guaranteed, endorsed, co-made, discounted, or
sold with recourse) any obligation of any other Person that constitutes
Indebtedness under any of clauses (a) through (g) above. For purposes of this
definition, (i) the amount of any Indebtedness represented by a guaranty or
other similar instrument shall be the lesser of the principal amount of the
obligations guaranteed and still outstanding and the maximum amount for which
the guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Indebtedness, and (ii) the amount of any Indebtedness described
in clause (d) above shall be the lower of the amount of the obligation and the
fair market value of the assets of such Person securing such obligation.

“Independent Accounting Firm” shall have the meaning set forth in Section 4.02.

“Individual Class A Percentage Interest” shall mean, with respect to each
Class A Member, such Class A Member’s percentage interest in the Class A Shares
determined by dividing (x) the number of Class A Shares held by such Member by
(y) the total number of Class A Shares then outstanding.

“Individual Total Percentage Interest” shall equal, for each Member, the
percentage determined by dividing (x) the number of Shares held by such Member
by (y) the total number of Shares then outstanding.

“Initial Manager” shall have the meaning set forth in Section 5.15.

“Initial Public Offering” shall mean the sale pursuant to one or more effective
registration statements under the Securities Act (other than in connection with
employee benefit or similar plans or acquisitions of companies or businesses by,
or business combinations involving, the Company or any of its subsidiaries) or a
similar regulatory scheme of a foreign jurisdiction of the Class A Shares or
shares of common stock of an IPO Newco or other successor in interest to the
Company which results in an active trading market of twenty percent (20%) or
more of the Class A Shares or outstanding shares of common stock of such
successor entity.

“IPO NewCo” shall have the meaning set forth in Section 13.13.

“JVP Member” shall have the meaning set forth in the preamble.

“Judgment” shall have the meaning set forth in Section 8.03.

“KM” shall have the meaning set forth in the preamble.

“KM Change of Control” means the occurrence of either of the following events:
(a) KMI ceases to Control KM or (b) any sale or transfer of the capital stock of
KMI, in a transaction or series of related transactions, in which a Person (or
group of Persons), other than Richard D. Kinder, that does not Control KMI as of
the Effective Date becomes the holder of a majority of the voting capital stock
of KMI.

“KMI” means Kinder Morgan, Inc., a Delaware corporation.

 

8



--------------------------------------------------------------------------------

“Leverage Ratio” shall mean, as of any date of determination, the result of
(a) the amount of Indebtedness of the Company, determined on a consolidated
basis in accordance with GAAP as of such date, to (b) Company Adjusted EBITDA
for the twelve-month period ended as of such date.

“Liquidation Agent” shall have the meaning set forth in Section 10.03(a).

“Manager” shall mean the Initial Manager and any subsequent manager appointed by
the Company pursuant to the Transition Services Agreement between such Initial
Manager and the Company and approved by the Board. A Manager shall not be a
manager of the Company for purposes of the Delaware Act.

“Marketing Committee” shall have the meaning set forth in Section 5.08(c).

“Material Affiliate Matter” shall have the meaning set forth in Section 5.18.

“Members” shall mean collectively the Persons who own any Shares and “Member”
shall mean any Person who owns any Shares. All references herein to “Members”
and “Member”, as applicable, shall be to those Members and Member, as
applicable, then existing.

“Member Lender” shall have the meaning set forth in Section 3.03(i).

“Member Loan” shall have the meaning set forth in Section 3.03(i).

“Member Material Adverse Effect” shall have the meaning set forth in
Section 8.01.

“Monthly Plan” shall have the meaning set forth in Section 3.03(b).

“Necessary Funds” shall have the meaning set forth in Section 3.03(b).

“Net Distributable Cash” shall have the meaning set forth in Section 3.09(a).

“Net Profits” and “Net Losses” shall mean, for each Allocation Period, an amount
equal to the Company’s taxable income or loss for such Allocation Period,
determined in accordance with Section 703(a) of the Code (but including in
taxable income or loss, for this purpose, all items of income, gain, loss,
expense or deduction required to be stated separately pursuant to
Section 703(a)(1) of the Code), with the following adjustments:

(a) any income of the Company exempt from federal income tax and not otherwise
taken into account in computing Net Profits or Net Losses pursuant to this
definition shall be taken into account in computing Net Profits and Net Losses;

(b) any expenditures of the Company described in Section 705(a)(2)(B) of the
Code (or treated as expenditures described in Section 705(a)(2)(B) of the Code
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(i)) and not otherwise
taken into account in computing Net Profits or Net Losses pursuant to this
definition shall be taken into account in computing Net Profits and Net Losses;

 

9



--------------------------------------------------------------------------------

(c) in the event the Gross Asset Value of any Company asset is adjusted in
accordance with subparagraph (b) or subparagraph (c) of the definition of “Gross
Asset Value” above, the amount of such adjustment shall be taken into account as
gain or loss from the disposition of such asset for purposes of computing Net
Profits and Net Losses;

(d) gain or loss resulting from any disposition of any asset of the Company with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the asset disposed
of, notwithstanding that the adjusted tax basis of such asset differs from its
Gross Asset Value;

(e) to the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Section 734(b) of the Code is required, pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Member’s interest in the Company, the amount of such adjustment
shall be treated as an item of gain (if the adjustment increases the basis of
such asset) or loss (if the adjustment decreases such basis) from the
disposition of such asset and shall be taken into account for purposes of
computing Net Profits and Net Losses;

(f) in lieu of the depreciation, amortization and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation for such Allocation Period; and

(g) notwithstanding any other provision of this definition, any items of income,
gain, loss, expense or deduction that are specially allocated pursuant to this
Agreement shall not be taken into account in computing Net Profits and Net
Losses.

The amounts of the items of Company income, gain, loss, expense or deduction
available to be specially allocated pursuant to this Agreement shall be
determined by applying rules analogous to those set forth in subparagraphs
(a) through (f) above.

“Non-Defaulting Member” shall have the meaning set forth in Section 3.03(f).

“Officers” shall have the meaning set forth in Section 5.14(a).

“Parent” shall have the meaning set forth in the preamble.

“Parent Change of Control” shall mean the occurrence of a “Change of Control” as
such term is defined under the terms of that certain Indenture dated January 27,
2009, among Parent, each of the subsidiary guarantors parties thereto and U.S.
Bank Trust National Association, as trustee.

“Permitted Transferee” shall mean with respect to any transferor that is not a
natural person (other than a trust), any Affiliate of such transferor (it being
understood that for purposes of this definition of “Permitted Transferee,” the
Company shall not be deemed to be an Affiliate of any transferor); provided that
for purposes of the HS Member and the JVP Member, respectively, and their
Permitted Transferees, the definition of Affiliate shall be limited to any
direct or indirect wholly owned subsidiary of Parent and KM, respectively.

 

10



--------------------------------------------------------------------------------

“Person” shall mean any individual, partnership, corporation, limited liability
company, trust, joint venture, Governmental Authority or other entity.

“Project” shall have the meaning set forth in the Recitals.

“Proposed Budget” shall have the meaning set forth in Section 5.17(a).

“Proposed Purchase Price” shall have the meaning set forth in Section 7.04(a).

“Purchasing Class A Member” shall have the meaning set forth in Section 7.04(b).

“Relevant Entity” shall mean with respect to any Person, any parent of such
Person.

“Restricted Gathering” means Gathering in the Geographic Area with respect to
natural gas produced from depths below the base of the Cotton Valley formation,
as more fully described in Exhibit A to the Gas Gathering Agreement.

“Securities Act” shall mean the United States Securities Act of 1933, as
amended, and the rules and regulations thereunder.

“Selling Class A Member” shall have the meaning set forth in Section 7.04(a).

“Shares” shall mean all shares of the Company which represent limited liability
company membership interests, including the Class A Shares.

“Tax Matters Member” shall have the meaning set forth in Section 4.03.

“Third Party” shall mean any Person who is not a Member or a Permitted
Transferee.

“Transfer” shall mean, whether directly or indirectly by merger, operation of
law or otherwise, any sale, assignment, license, sublicense, conveyance,
transfer, donation or any disposition, pledge, hypothecation or other
Encumbrance of the Shares or any interest therein.

“Transferee” shall mean the transferee of a Transfer.

“Transferor” shall mean the transferor of a Transfer.

“Transition Services Agreement” shall have the meaning set forth in
Section 5.15.

“Treasury Regulations” shall mean the permanent and temporary and, where
indicated in this Agreement, proposed income tax regulations promulgated under
the Code, as such regulations may be amended from time to time (including
corresponding provisions of succeeding regulations).

 

11



--------------------------------------------------------------------------------

“Waiver” shall have the meaning set forth in Section 13.06(b).

“Working Capital Facility” shall mean any credit facility in place from time to
time pursuant to which the Company may borrow funds to be used for capital
expenditures, working capital and other general corporate purposes of the
Company and the Project, the terms of which shall be approved by the Board.

SECTION 1.02. Usage Generally; Interpretation. Whenever the context may require,
any pronoun includes the corresponding masculine, feminine and neuter forms.
Words in the singular or the plural include the plural or the singular, as the
case may be. The use of the word “or” is not exclusive. All references herein to
Articles, Sections, Subsections, recitals, paragraphs, Exhibits and Schedules
shall be deemed to be references to Articles, Sections, Subsections, recitals,
paragraphs, Exhibits and Schedules of this Agreement unless the context
otherwise requires. The words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”. The words “hereof”,
“herein” and “hereunder” and words of similar import when used in this Agreement
refer to this Agreement as a whole and not to any particular provision of this
Agreement. Unless otherwise expressly provided herein, any statute or law
defined or referred to herein means such statute or law as from time to time
amended, modified or supplemented, including by succession of comparable
successor statutes.

ARTICLE II

Organization and Other Matters

SECTION 2.01. Formation. The Company has been formed as a limited liability
company pursuant to the provisions of the Delaware Act by the filing of the
Certificate with the Secretary of State of the State of Delaware. Each Member
hereby adopts, confirms and ratifies the Certificate and all acts taken in
connection therewith.

SECTION 2.02. Company Name. The name of the Company is KinderHawk Field Services
LLC. The Board may change the name of the Company from time to time as it deems
advisable.

SECTION 2.03. Business Purpose. The purpose of the Company is to (a) develop,
construct, own, finance, refinance, sell or otherwise dispose of, maintain,
manage and operate the Project, (b) enforce its rights and perform its
obligations under agreements to which it is a party, and (c) engage in all
activities and transactions that are necessary in furtherance of the foregoing
purposes in clauses (a) and (b) that may be engaged in by a limited liability
company formed under the Delaware Act. The Company shall have all powers
reasonably necessary, suitable or convenient for the furtherance of the business
in accordance with, and subject to the terms and conditions of, this Agreement
and the Delaware Act.

SECTION 2.04. Registered Agent and Registered Office. The registered agent for
service of process is The Corporation Trust Company and the mailing address for
the registered office of the Company in the State of Delaware is in care of
Corporation Service Company, 2711 Centerville Road, Suite 400, Wilmington (New
Castle County), Delaware 19808. Such agent and such office may be changed from
time to time by the Board.

 

12



--------------------------------------------------------------------------------

SECTION 2.05. Qualification in Other Jurisdictions. The Board shall authorize
representatives of the Company to execute, deliver and file any certificates
(and any amendments and/or restatements thereof) necessary for the Company to
qualify to do business in any jurisdiction in which the Company may wish to
conduct business. The Board shall cause the Company to be qualified, formed or
registered under assumed or fictitious name statutes or similar laws in any
jurisdiction in which the Company transacts business in which such
qualification, formation or registration is required or desirable.

SECTION 2.06. Principal Place of Business. The Company’s principal place of
business shall be located at 1000 Louisiana, Suite 5600 Houston, Texas 77002.
The Board may change the Company’s principal place of business at any time and
may establish other offices or places of business at other locations.

SECTION 2.07. Term. The term of the Company began on May 10, 2010, the date the
Certificate was filed with the office of the Secretary of State of Delaware, and
shall continue until terminated as provided in Article XIII or as otherwise
provided by law.

SECTION 2.08. New Members. The Board may establish eligibility requirements for
the admission of a Member and may refuse to admit any Person who fails to
satisfy such eligibility requirements. Each eligible Person who subscribes for
Shares to be issued or reissued by the Company in accordance with the terms of
this Agreement shall be admitted as a Member of the Company at the time (a) such
Person agrees to be bound by the provisions hereof (including the
representations and warranties set forth in Article VIII) by executing an
instrument satisfactory to the Board whereby such Person becomes a party to this
Agreement as a Member, (b) the Board accepts such instrument on behalf of the
Company and consents in writing to the admittance of such Person as a Member,
and (c) the subscriber makes the required capital contribution, if any. Existing
Members shall have no preemptive or similar right to the issuance or reissuance
of Shares of any class of Shares of the Company. Any Person to whom Shares are
Transferred in compliance with Article VII shall be admitted as a Member.

SECTION 2.09. Members’ Interests. The Members shall have no interest in the
Company other than the interests conferred by this Agreement and represented by
the Shares, which shall be deemed to be personal property having only the rights
provided in this Agreement. Ownership of a Share shall not entitle a Member to
any title in or to the whole or any part of the property of the Company or right
to call for a partition or division of the same or for an accounting.

ARTICLE III

Capital Contributions; Capital Accounts;Allocations; Distributions

SECTION 3.01. Initial Capital Contributions of the Members.

(a) Each of the Class A Members has contributed to the capital of the Company
the amounts specified below on or prior to the date hereof:

(i) HS Member. A contribution to capital by the HS Member of the Contributed
Assets has been made in accordance with Section 2.1(b) of the Contribution
Agreement.

 

13



--------------------------------------------------------------------------------

(ii) JVP Member. A contribution to capital of Nine Hundred Twenty-One Million
Four Hundred Eight Thousand and Three Hundred Seventeen Dollars ($921,408,317)
has been made by the JVP Member in accordance with Section 2.1(b) of the
Contribution Agreement.

(b) On the date hereof, the Class A Shares shall be issued and allocated as set
forth on Schedule A hereto.

(c) After the date hereof and subject to the provisions of Section 3.02, the
Company may issue additional Class A Shares, as determined by the Board.

SECTION 3.02. Further Issuances. Following the execution and delivery of this
Agreement, the Board may cause the Company to issue additional Shares in
exchange for additional capital contributions, at a value reasonably determined
in accordance with the terms herein, and admit the purchasers thereof, if not
already Members, as Members, in all cases as authorized by the Board from time
to time with such rights as the Board may reasonably determine in accordance
with this Agreement.

SECTION 3.03. Additional Capital Contributions.

(a) Except as provided in Section 3.01, this Section 3.03 or as otherwise
determined by all of the Class A Members, no Member shall be required to make
any capital contributions to the Company.

(b) In addition to the Capital Contributions described in Section 3.01, if at
any time prior to December 31, 2011 the Company requires additional funding to
make the capital expenditures in accordance with the capital expenditure budgets
included in the Approved Budget for 2010 and the Approved Budget for 2011 (and
subject to any permitted variances in accordance with Section 5.17), the JVP
Member and the HS Member shall each make Capital Contributions to the Company
pro rata in accordance with each of their Individual Class A Percentage
Interests as provided in this Section 3.03(b) and Section 3.03(c). The Manager
shall deliver to the Board no later than the seventh (7th) Business Day prior to
the end of each calendar month a plan (each, a “Monthly Plan”) setting forth
projected cash flows and balances of the Company, and the capital expenditures
anticipated to be made by the Company in accordance with the related Approved
Budget during the subsequent calendar month and a good faith estimate of the
amount of such capital expenditures that are not anticipated to be satisfied
from borrowing capacity under the Working Capital Facility (the “Necessary
Funds”). If the Transition Services Agreement has been terminated, the Company
shall deliver the Monthly Plan in accordance with this Section 3.03(b). In no
event shall the aggregate Capital Contribution made by each of the JVP Member
and the HS Member pursuant to this Section 3.03(b) exceed (x) Two Hundred One
Million Three Hundred Thousand Dollars ($201,300,000) (or Four Hundred Two
Million Six Hundred Thousand Dollars ($402,600,000) in the aggregate for both
the JVP Member and the HS Member) (y) minus, for each of the HS Member and the
JVP

 

14



--------------------------------------------------------------------------------

Member, fifty percent (50%) of the capital expenditures (or 100% of such capital
expenditures in the aggregate for both the JVP Member and the HS Member) made by
HS Member, Parent and their Affiliates between January 1, 2010 and the Effective
Date that are taken into account in the calculation of “Net Accumulated Cash
Flow” (as defined in the Contribution Agreement) (collectively, the “Budgeted
Capital Contributions”).

(c) The Board shall have three (3) Business Days to discuss in good faith the
Company’s liquidity position and other funding alternatives to the Company to
provide the Necessary Funds. The Board shall instruct each Class A Member that a
Budgeted Capital Contribution be made by delivering a Capital Call Notice to
each of the Class A Members on the second-to-last Business Day of a calendar
month. The Capital Call Notice shall state (i) the aggregate amount of Necessary
Funds that the Class A Members shall be required to contribute to the Company’s
capital; (ii) the Individual Class A Percentage Interest of each Class A Member;
(iii) the Funding Date for the contribution of the Necessary Funds, which shall
be the next Business Day; and (iv) wire transfer instructions for the payment of
the Necessary Funds to the Company.

(d) For the period beginning as of the Effective Date and ending with the cash
distribution for the last calendar month of Fiscal Year 2011 pursuant to
Section 3.09(b), each Class A Member shall contribute, without any additional
notice from the Company, funds in an amount equal to the lesser of (i) the full
amount of each cash distribution made to such Class A Member pursuant to
Section 3.09(b) and (ii) the Necessary Funds required to be contributed by such
Class A Member pursuant to the Capital Call Notice delivered pursuant to
Section 3.03(c) in the corresponding month, which contribution shall be paid to
the Company in immediately available funds within one (1) Business Day after the
Class A Member’s receipt of such cash distribution (the “Automatic Capital
Contributions”). For avoidance of doubt, Automatic Capital Contributions shall
be credited towards the payment of the Necessary Funds pursuant to a Capital
Call Notice delivered pursuant to Section 3.03(c) and included as amounts
credited toward such Class A Member’s commitment to fund the amount of Budgeted
Capital Contributions set forth in Section 3.03(b).

(e) In addition to the Budgeted Capital Contributions pursuant to
Section 3.03(b) above, the Board shall have the right (“Additional Funding
Right”), but not the obligation, from time to time, to require that the Class A
Members contribute funds as additional capital to the Company, on the terms and
subject to the conditions as may be approved by the Board.

(f) Any Class A Member who shall fail to make Budgeted Capital Contributions,
Automatic Capital Contributions or capital contributions pursuant to the
exercise of an Additional Funding Right within two (2) Business Days following
such Class A Member’s receipt of written notice of such failure shall be herein
referred to as a “Defaulting Member,” and any Member who shall make the required
additional capital contribution as of the related Funding Date is herein
referred to as a “Non-Defaulting Member”.

(g) If there is any Defaulting Member, then the Individual Class A Percentage
Interests of the Members shall be adjusted and recomputed as of the Additional
Funding Date based on the number of Class A Shares issued to the Class A Members
in exchange for the funds contributed by the Members.

 

15



--------------------------------------------------------------------------------

(h) The number of Class A Shares issued to each Class A Member in exchange for
the funds contributed by such Class A Member shall equal the quotient of (i) the
funds to be contributed to the capital of the Company by such Class A Member,
divided by (ii) a fraction the (A) numerator of which is (x) an amount equal to
eight (8) multiplied by (y) the amount of the Company Adjusted EBITDA for the
12-month period ending as of the last day of the month for the month ended
immediately prior to the Funding Date less Indebtedness plus cash and cash
equivalents as of the month end prior to the Additional Funding Date based on
the balance sheet of the Company prepared in accordance with GAAP on a
consistently applied basis and (B) the denominator of which is the number of
Class A Shares outstanding immediately prior to the Funding Date.

(i) In the event that the Company Adjusted EBITDA for the 12-month period
referred to in Section 3.03(h) is less than zero, as determined by the Board,
then any Class A Member or any their respective Affiliates (each, a “Member
Lender”), may, but shall not be obligated to, advance as loans all or part of
the needed funds to or on behalf of the Company, the proceeds of which advances
shall be used by the Company to pay for such obligations. An advance by any
Member Lender described in this Section 3.03(i), constitutes a loan and is not a
Capital Contribution (each, a “Member Loan”).

(j) If any Member Lender makes a Member Loan, (i) such Member Lender shall be
entitled to receive interest on such Member Loan at a rate of at least twelve
percent (12%) per annum, and (ii) any such Member Loan shall be (x) for a fixed
term and (y) unsecured and subordinated to the Company’s obligations under the
Working Capital Facility and any other secured debt the Company may have as of
such date. The Company shall apply all Distributable Cash pro rata to the
payment of the principal of all outstanding Member Loans (together with accrued
interest thereon) advanced under Section 3.03(i) and the outstanding principal
amount of all such Member Loan shall be repaid in full together with all
interest thereon and all other amounts due in respect thereof, prior to any
distributions to the Members under this Agreement pursuant to Article III or
otherwise.

SECTION 3.04. Claims of Members. The Members shall have no right to the return
of their capital contributions, if any, other than as specifically provided
herein and shall have no recourse against the Company or any Covered Person for
the return of such amount, other than as specifically provided herein.

SECTION 3.05. Capital Accounts. (a) An individual capital account (a “Capital
Account”) shall be established and maintained for each Member in accordance with
Treasury Regulations Section 1.704-1(b)(2)(iv) and the following provisions:

(i) to such Member’s Capital Account there shall be credited the amount of
Capital Contributions made by that Member to the Company, such Member’s
distributive share of Net Profits and items of income or gain specially
allocated under Sections 3.07(a)-(h) and the amount of any Company liabilities
that are assumed by such Member or that are secured by any assets of the Company
distributed to such Member;

 

16



--------------------------------------------------------------------------------

(ii) to such Member’s Capital Account there shall be debited the amount of cash
and the Gross Asset Value of any other property of the Company distributed to
such Member, such Member’s distributive share of Net Losses and items of loss,
expense and deduction specially allocated under Sections 3.07(a)-(h) and the
amount of any liabilities of such Member that are assumed by the Company or that
are secured by any property contributed by such Member to the Company; and

(iii) in determining the amount of any liability for purposes of this
Section 3.05(a), there shall be taken into account Section 752(c) of the Code
and any other applicable provisions of the Code and the Treasury Regulations.

(b) The Capital Account balance of each Member as of the Effective Date upon the
consummation of the transactions contemplated by Section 2.1 of the Contribution
Agreement is set forth opposite such Member’s name on Schedule B hereto,
provided that such Capital Account balance shall be adjusted as necessary to
reflect any amounts paid pursuant to Section 2.3(c) of the Contribution
Agreement.

(c) In the event that all or a portion of any Member’s interest in the Company
is transferred, the transferee shall succeed to the Capital Account of the
transferor to the extent such Capital Account relates to the portion of the
interest so transferred.

(d) The Board shall also make any adjustments that are necessary or appropriate
to maintain equality between the Capital Accounts of the Members and the amount
of capital reflected on the Company’s balance sheet, as computed for book
purposes, in accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(q).

SECTION 3.06. General Allocations. Except as otherwise provided in this
Article III, Net Profits and Net Losses of the Company for each Allocation
Period shall be allocated among the Members in proportion to their respective
Individual Total Percentage Interests.

SECTION 3.07. Special Allocations, Etc. The Company shall make the following
allocations, in the following order of priority, prior to making any allocations
under Section 3.06 for any Allocation Period.

(a) Chargebacks of Nonrecourse Deductions. Notwithstanding any other provision
of this Agreement to the contrary, in the event that there is a net decrease in
partnership minimum gain (as that term is defined in Treasury Regulations
Section 1.704-2(b)(2)) with respect to the Company during a taxable year of the
Company, the Members shall be allocated items of income and gain in accordance
with Treasury Regulations Section 1.704-2(f). The preceding sentence is intended
to comply with the minimum gain chargeback requirement of Treasury Regulations
Section 1.704-2(f) and shall be interpreted and applied in a manner consistent
therewith.

(b) Chargebacks of Partner Nonrecourse Deductions. Notwithstanding any other
provision of this Agreement, if during a taxable year of the Company there is a
net decrease in partner nonrecourse debt minimum gain (as that term is defined
in Treasury Regulations Section 1.704-2(i)(2)), that decrease shall be charged
back among the Members in

 

17



--------------------------------------------------------------------------------

accordance with Treasury Regulations Section 1.704-2(i)(4). The preceding
sentence is intended to comply with the partner nonrecourse debt minimum gain
chargeback requirement of Treasury Regulations Section 1.704-2(i)(4) and shall
be interpreted and applied in a manner consistent therewith.

(c) Qualified Income Offset. Any Member who unexpectedly receives an adjustment,
allocation or distribution described in Treasury Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6) that causes the Member’s Adjusted
Capital Account balance to become negative shall be allocated items of income
and gain in an amount and manner sufficient to eliminate such negative Adjusted
Capital Account balance as quickly as possible. The preceding sentence is
intended to constitute a “qualified income offset” within the meaning of
Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted and
applied in a manner consistent therewith.

(d) Limitation on Loss Allocations. The Net Losses allocated to any Member
pursuant to Section 3.06 with respect to any Allocation Period shall not exceed
the maximum amount of Net Losses that can be so allocated without causing such
Member to have a negative Adjusted Capital Account at the end of such Allocation
Period. All Net Losses otherwise allocable to a Member in excess of the
limitation set forth in this Section 3.07(d) shall be allocated (i) first, to
those Members who are not subject to this limitation in accordance with
Section 3.06, and (ii) second, any remaining amount to the Members in the manner
required by the Code and the Treasury Regulations.

(e) Section 743(b) and Section 734(b) Adjustments. To the extent that an
adjustment to the adjusted tax basis of any asset of the Company pursuant to
Code Section 743(b) or Code Section 734(b) is required, pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(m)(2) or, in the case of a distribution to
a Member in complete liquidation of its interest in the Company, pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account
in determining Capital Accounts, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis), and such
gain or loss shall be specially allocated to the Members in accordance with
their interests in the Company in the event that Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Members to which such
distribution was made in the event that Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

(f) Nonrecourse Deductions. Nonrecourse deductions (as defined in Treasury
Regulations Section 1.704-2(b)(1)) shall be allocated to the Members in
proportion to their respective Individual Total Percentage Interests.

(g) Partner Nonrecourse Deductions. Any partner nonrecourse deductions (as
defined in Treasury Regulations Section 1.704-2(i)(1)) shall be allocated to the
Member who (in its capacity, directly or indirectly, as lender, guarantor or
otherwise) bears the economic risk of loss with respect to the loan to which
such partner nonrecourse deductions are attributable in accordance with Treasury
Regulations Section 1.704-2(i).

 

18



--------------------------------------------------------------------------------

(h) Regulatory Allocations. The allocations set forth in Sections 3.07(c) and
3.07(d) are intended to comply with certain requirements of the Treasury
Regulations. It is the intent of the Members that, to the extent possible, all
such allocations shall be offset as rapidly as possible with special allocations
of other items of income, gain, loss, expense, or deduction of the Company.
Therefore, subject to the other provisions of this Section 3.07, such offsetting
special allocations of income, gain, loss, expense, or deduction of the Company
shall be made so that, after such offsetting allocations are made, each Member’s
Capital Account balance is, to the greatest extent possible, equal to the
Capital Account balance such Member would have had if Sections 3.07(c), 3.07(d),
and 3.07(h) were not part of this Agreement and all items of the Company were
allocated pursuant to Sections 3.06, 3.07(a), 3.07(b), and 3.07(e) - 3.07(g).

(i) Section 704(c) and Capital Account Revaluation Allocations. Except as
otherwise provided in the remainder of this Section 3.07(i), each item of
income, gain, loss or deduction for federal income tax purposes that corresponds
to an item of income, gain, loss or expense that is either taken into account in
computing Net Profits or Net Losses or is specially allocated pursuant to
Section 3.07 (a “Book Item”) shall be allocated among the Members in the same
proportion as the corresponding Book Item is allocated among them pursuant
Section 3.06 and Section 3.07. In accordance with Section 704(c) of the Code and
the “remedial method” of Treasury Regulations Section 1.704-3(d), income, gain,
loss, expense, and deduction with respect to any property contributed to the
Company shall, solely for income tax purposes, be allocated among the Members so
as to take account of any variation between the adjusted basis of such property
for federal income tax purposes and its initial Gross Asset Value. In the event
the Gross Asset Value of any asset of the Company is adjusted pursuant to the
definition of “Gross Asset Value”, subsequent allocations of income, gain, loss,
expense, and deduction with respect to such asset shall take account of any
variation between the adjusted basis of such asset for federal income tax
purposes and its Gross Asset Value in the same manner as under Section 704(c) of
the Code and the “remedial method” of Treasury Regulations Section 1.704-3(d)
unless an alternative method or methods are selected by the Board. Allocations
pursuant to this Section 3.07(i) are solely for purposes of federal, state and
local taxes and shall not affect, or in any way be taken into account in
computing, any Member’s Capital Account or share of Net Profits, Net Losses,
other items or distributions pursuant to any provision of this Agreement.

(j) Additional Allocation Rules. For purposes of determining the Net Profits,
Net Losses or any other items allocable to any period, Net Profits, Net Losses
and any such other items shall be determined on a daily, monthly or other basis
(but no less frequently than once annually), as reasonably determined by the
Board using any method that is permissible under the Code (including
Section 706) and the Treasury Regulations thereunder. Without limiting the
foregoing, if there is any change in any Member’s Individual Total Percentage
Interest, then the then-current Allocation Period shall end on the last day
preceding the change and a new Allocation Period shall commence on the first day
for which the change is effective. Except as otherwise provided in this
Agreement or as otherwise determined by the Board, all items of income, gain,
loss and deduction of the Company and any other allocations not otherwise
provided for shall be allocated among the Members in the same manner as is
applicable to Net Profits and Net Losses for the Allocation Period in question.
The Members are aware of the income tax consequences of the allocations made by
this Agreement and hereby agree to be bound by the provisions of this Agreement
in reporting their shares of income and loss of the Company for income tax
purposes.

 

19



--------------------------------------------------------------------------------

SECTION 3.08. Negative Capital Account Balances; Withdrawal of Capital. No
Member shall have any obligation to the Company or any other Member to restore
any negative balance in that Member’s Capital Account. No Member may withdraw
capital or receive any distributions except as specifically provided in this
Agreement.

SECTION 3.09. Cash Distributions.

(a) On the second-to-last Business Day of each calendar month, the Company shall
prepare an estimate of the amount of Distributable Cash as of the final Business
Day of such calendar month (each such amount, “Estimated Distributable Cash”).
On the second-to-last Business Day of each calendar month, other than the
calendar month that includes the Effective Date (the “First Calendar Month”),
the Company shall also prepare a calculation of (i) the actual Distributable
Cash as of the final Business Day of the immediately preceding calendar month
minus Estimated Distributable Cash for the immediately preceding calendar month
(each such amount, the “Distributable Cash True-Up”) and (ii) the Estimated
Distributable Cash for such calendar month plus the Distributable Cash True-Up
for the immediately preceding calendar month (each such amount, “Net
Distributable Cash”).

(b) On the final Business Day of the First Calendar Month, the Company shall
distribute cash in amount equal to Estimated Distributable Cash for the First
Calendar Month to the Members in proportion to their respective Individual Total
Percentage Interests. On the final Business Day of each calendar month other
than the First Calendar Month, the Company shall distribute cash in amount equal
to Net Distributable Cash for such calendar month to the Members in proportion
to their respective Individual Total Percentage Interests. Except as otherwise
provided in this Section 3.09, all distributions made by the Company shall be
shared among the Members in proportion to their respective Individual Total
Percentage Interests; provided, that if a change occurs in any Members’
Individual Total Percentage Interests, the Board shall adjust the relative
proportions of the distributions as they determine to be reasonably necessary in
order to take the change (and the timing of the change) into account.

(c) Promptly upon receipt by the Company, the Company shall distribute to the HS
Member all amounts received by the Company from the JVP Member pursuant to
Section 3.01(a)(ii) hereof or the Contribution Agreement (including pursuant to
Article 2 or Article 8 of the Contribution Agreement).

SECTION 3.10. General Limitation. Notwithstanding any provision to the contrary
in this Agreement, the Company shall not make any distributions except to the
extent permitted under the Delaware Act and the Working Capital Facility (after
giving effect to any waiver or consent thereunder).

SECTION 3.11. Distributions in Kind. All distributions under this Article III
shall be in cash unless the Board elects to make such distributions in whole or
in part in kind (in which case such distributions in kind shall be made pro rata
in accordance with the

 

20



--------------------------------------------------------------------------------

total amounts to be distributed to the Members). For purposes of this Agreement,
including for purposes of determining amounts distributable to any Member under
Section 3.09 or Section 10.03 and for purposes of the allocations under Article
III, any property to be distributed in kind shall be assigned a Fair Market
Value, and such Fair Market Value shall be treated for all purposes hereof as a
like amount of cash. Any in-kind distributions under this Article III may be
effected so as to vest in each of the Members receiving such an in-kind
distribution, as tenants-in-common, an undivided interest in the property
distributed. Notwithstanding the foregoing, the Board shall have the discretion,
in order to avoid an administratively burdensome large number of owners of the
same property, to distribute cash in lieu of property in the case of Members who
otherwise would receive only a de minimis interest in such property

SECTION 3.12. Set off. Notwithstanding any provision to the contrary in this
Agreement, the Board may cause the Company to set off against any distribution
of cash or property in kind to any Member, in respect of any amounts due from
such Member to the Company, to the extent not otherwise paid. Any amounts so set
off shall be applied by the Company to discharge the obligation in respect of
which such amounts were set off. All amounts set off under this Section 3.12
that are attributable to any Member shall be treated as amounts distributed to
such Member for all purposes under this Agreement.

ARTICLE IV

Accounting; Tax Matters

SECTION 4.01. Books and Records.

(a) The Company shall maintain complete and accurate books of account of the
Company’s affairs at the Company’s principal place of business and at such other
place or places as determined by the Board. Such books shall include all income,
expenditures, assets and liabilities of the Company and the Capital Accounts.
Except with respect to Capital Accounts and the determination of Net Profits and
Net Losses (which shall be determined as provided herein), the Company’s books
shall be prepared and maintained in accordance with GAAP and shall include the
accounting policies and principles consistent with GAAP as shall be determined
by the Board. The Members agree to fully cooperate with one another and the
Company, and the Company shall cooperate with each Member, to provide all
reasonably necessary financial information and related analysis with respect to
Company tax matters.

(b) The Board or its designee shall cause the books of account of the Company to
be maintained, and will ensure that a system of internal controls is developed
and maintained, in each case in a manner that provides reasonable assurance
that:

(i) all transactions of the Company are executed in accordance with the terms of
this Agreement, including the general or specific authorizations of the Board,
if required by provisions of this Agreement;

(ii) all transactions of the Company are recorded in such form and manner as
will (A) permit preparation of income and franchise tax returns and information
returns in accordance with this Agreement and as required by Applicable Law and
(B) maintain accountability for the assets of the Company;

 

21



--------------------------------------------------------------------------------

(iii) the recorded accountability for assets is compared with the existing
assets at reasonable intervals and appropriate action is taken with respect to
any resulting difference; and

(iv) all transactions of the Company are recorded in such form and manner as
will permit compliance with all Applicable Laws and permit the preparation of
any reports required to be filed by the Company or any Member pursuant thereto.

(c) The Company shall keep or cause to be kept appropriate books and records in
accordance with the Delaware Act with respect to the Company’s business, which
books and records shall at all times be kept at the principal office of the
Company. Without limiting the foregoing, the Company shall keep at its principal
office the following:

(i) a current list of the full name and the last known street address of the
members of the Board and each Member;

(ii) a copy of this Agreement and all amendments thereto, and any filings made
with any Governmental Authority;

(iii) copies of the Company’s federal, state and local income tax returns and
reports, if any, until the expiration of the statute of limitation applicable
thereto;

(iv) copies of any financial statements, if any, of the Company for the five
(5) most recent Fiscal Years; and

(v) such other documents with respect to the Company’s business as may
reasonably be required from time to time by resolution of the Board.

SECTION 4.02. Accountants. An accounting firm selected and appointed by the
Board shall serve as the independent accountants (the “Independent Accounting
Firm”) of the Company until such time as the Board removes such accountants and
selects and appoints such other independent certified public accounting firm of
recognized standing and reputation. The initial Independent Accounting Firm
shall be Deloitte & Touche LLP. The Company shall cause the Independent
Accounting Firm to prepare audited financial statements of the Company by no
later than ninety (90) days after the end of each Fiscal Year.

SECTION 4.03. Tax Matters Member. The Members shall cause the Company to make
and keep in effect an election under Section 6231(a)(1)(B)(ii) of the Code to
the extent such election is necessary to cause the provisions of Sections 6221
through 6234 of the Code apply to the Company and its Members. The HS Member, or
such other eligible Member as the Board shall appoint from time to time, shall
serve as the “tax matters partner” of the Company for purposes of
Section 6231(a)(7) of the Code (in such capacity, the “Tax Matters Member”) and
shall, subject to the provisions of this Section 4.03, have the power to manage
and control, on behalf of the Company, any administrative proceeding at the
Company level with the Internal Revenue Service relating to the determination of
any item of Company income, gain,

 

22



--------------------------------------------------------------------------------

loss, deduction or credit for federal income tax purposes. The Tax Matters
Member shall not take any material action that may be taken by a “tax matters
partner” under Code Sections 6221 through 6234 unless the Tax Matters Member has
received the written consent of the Board to such contemplated action. The Tax
Matters Member shall not bind the JVP Member or the HS Member to a settlement
agreement without first obtaining the written consent of the JVP Member or the
HS Member, as applicable. The Tax Matters Member shall, promptly after the
receipt of any notice from the Internal Revenue Service in any administrative
proceeding at the Company level relating to the determination of any Company
item of income, gain, loss, expense, deduction or credit, mail a copy of such
notice to the JVP Member and the HS Member. The Tax Matters Member shall take
such action as may be necessary to cause each of the JVP Member and the HS
Member to become a “notice partner” within the meaning of Section 6231(a)(8) of
the Code. The Tax Matters Member shall promptly (and in any event within ten
(10) days) forward to the JVP Member and the HS Member copies of all significant
written communications it may receive or send (or cause to be sent) in such
capacity. The provisions of this Section 4.03 shall also apply, mutatis
mutandis, in connection with state and local income tax matters. The Company
shall indemnify the Tax Matters Member to the same extent and on the same terms
as the Company is obligated to indemnify a Covered Person under Section 9.02.

SECTION 4.04. Tax Returns. The Tax Matters Member shall cause, at the expense of
the Company, the preparation and timely filing (including extensions) of all tax
returns required to be filed by the Company pursuant to the Code, as well as any
other required tax returns in each jurisdiction in which the Company is required
to file tax returns. The Tax Matters Member shall provide the JVP Member and the
HS Member an opportunity to review and comment on such tax returns prior to the
filing of such tax returns.

SECTION 4.05. Tax Information. No later than the last day of March of each
Fiscal Year, the Company shall provide to each Person who was a Member at any
time during the preceding Fiscal Year an Internal Revenue Schedule K-1 (or an
equivalent schedule) and such other information as may be reasonably necessary
for the preparation of such Person’s income tax returns. In addition, no later
than the fifteenth day of January of each Fiscal Year, the Company shall provide
to each Person who was a Member at any time during the preceding Fiscal Year,
estimates of the schedules and information described in the preceding sentence.
From time to time, the Company shall provide to the Members (i) any other
financial or tax information regarding the Company reasonably requested by a
Member (or its Affiliates and designees), including, without limitation, book
and tax basis information for the Company’s assets sufficient to allow a Member
to satisfy its own obligations and make its own computations, allocations, and
adjustments under Code Sections 704(b), 704(c) and 754, and (ii) access to the
service providers (including the Company’s accountants) of the Company and its
subsidiaries.

SECTION 4.06. Tax Elections. The Company shall make the following elections on
the appropriate tax returns:

(a) to adopt the accrual method of accounting;

(b) an election pursuant to Section 754 of the Code;

 

23



--------------------------------------------------------------------------------

(c) an election to deduct the organizational expenses of the Company as
permitted by Section 709(b) of the Code;

(d) an election to deduct the start-up expenditures of the Company as permitted
by Section 195(b) of the Code; and

(e) any other election that the Board may deem appropriate and in the best
interests of the Company or the Members, as the case may be.

SECTION 4.07. Tax Withholding. Notwithstanding any provision in this Agreement
to the contrary, the Company is authorized to take any and all actions that it
determines to be necessary or appropriate to insure that the Company satisfies
its withholding and tax payment obligations under Section 1441, 1442, 1445, 1446
or any other provision of the Code (or other Applicable Law). The Company may
withhold any amount that it reasonably determines is required to be withheld
with respect to any amounts allocable to, or from any amounts otherwise
distributable or awarded by grant to, any Member under any provision of this
Agreement; provided, however, that such withheld amount shall be deemed to have
been distributed to such Member for purposes of applying Article III. If the
Company receives proceeds in respect of which tax has been withheld, and such
withholding is attributable to the tax status of one or more (but less than all)
Members, then the Company shall be treated as having received cash in an amount
equal to such withheld tax, and, for all purposes of this Agreement, each such
Member shall be treated as having received a distribution pursuant to
Section 3.09 equal to the portion of the withholding tax that is allocable to
such Member, as determined by the Board. In the event that the Company withholds
or pays tax in respect of any Member for any period in excess of any amounts
otherwise distributable to such Member for such period (or if there is a
determination by any taxing authority that the Company should have withheld or
paid any tax for any period in excess of the tax, if any, that it actually
withheld or paid for such period), or in the event the Company receives proceeds
in respect of which tax has been withheld and the portion of such tax allocable
to any Member pursuant to the preceding sentence exceeds any amounts otherwise
then distributable to such Member, such excess amount (or such additional
amount) shall be reimbursed promptly by such Member to the Company upon
reasonable prior written notice accompanied by a reasonably detailed statement
of such excess. None of the Company, the Board or the Tax Matters Member shall
be liable for any excess taxes withheld in respect of any Member, and, in the
even of overwithholding, a Member’s sole recourse shall be to apply for a refund
from the appropriate Governmental Authority.

 

24



--------------------------------------------------------------------------------

ARTICLE V

Management of the Company; Directors; Officers

SECTION 5.01. Board of Directors.

(a) The full and entire management of the business and affairs of the Company
shall be vested in a Board of Directors which shall have and may exercise all of
the powers that may be exercised or performed by the Company (the “Board”).
Except where (i) the approval of the Members is expressly required by this
Agreement or by nonwaivable provisions of the Delaware Act or (ii) the Board has
expressly delegated day-to-day operating and management decisions to the Manager
(which decisions shall be consistent with the Approved Budget, subject to any
permitted variances in accordance with Section 5.17, and subject to the
supervision of the Board as set forth in the Transition Services Agreement), the
Board shall have full and complete authority, power and discretion to manage and
control the business, affairs and properties of the Company, to do all things
and take all actions necessary to carry out the terms and provisions of this
Agreement, to make all decisions regarding those matters, and to perform any and
all other acts or activities customary or incident to the management of the
Company’s business.

(b) The Company can only act and bind itself through the action of the Board and
through the action of the officers, employees, agents (including the Manager in
accordance with the authority granted under the terms of the Transition Services
Agreement) or attorneys-in-fact of the Company, in each case, if and to the
extent appointed and authorized by the Board.

(c) No Member, by reason of such Member’s status as such, shall have any
authority to act for or bind the Company but shall have only the right to vote
on or approve the actions herein specified to be voted on or approved by such
Member.

SECTION 5.02. Number, Tenure and Qualification; Directors. Effective the date of
this Agreement, the Board shall consist of four (4) Directors.

(a) A Director shall hold office for the term for which such Director is
appointed and thereafter until his or her successor shall have been appointed
and qualified, or until the earlier death, resignation or removal of such
Director. Directors need not be Members or residents of the State of Delaware.

(b) The HS Member shall be entitled to appoint two (2) Directors, and the JVP
Member shall be entitled to appoint two (2) Directors, provided, however, that
if either the HS Member or the JVP Member fails to make a Budgeted Capital
Contribution or capital contributions pursuant to the exercise of an Additional
Funding Right as provided by Section 3.03(e), then the number of Directors that
may be appointed by such Member on the date such member becomes a Defaulting
Member shall be reduced by one (1), provided that the right to appoint such
Director shall be restored in the event the Defaulting Member cures its
obligation by making such capital contribution to the Company within thirty
(30) days after the applicable Funding Date. At such time as the HS Member or
the JVP Member no longer has the right to

 

25



--------------------------------------------------------------------------------

appoint a Director pursuant to this Section 5.02(b) then such Member shall cause
its respective Director designee to resign from the Board at the written request
of the Class A Members holding a majority of the outstanding Class A Shares
(other than the Class A Shares held by such Member).

(c) The initial four (4) Directors of the Company shall be Kimberly S. Watson,
Thomas A. Martin, Stephen W. Herod and Larry L. Helm.

SECTION 5.03. Quorum and Manner of Acting; Deadlock.

(a) A majority of the Directors then in office shall constitute a quorum for the
transaction of business at any meeting; provided that, a majority of the
Disinterested Directors then in office shall constitute a quorum for the
transaction of business related to Material Affiliate Matters in accordance with
Section 5.18. Action of the Board shall be authorized by the vote of a majority
of the Directors present at the time of the vote if there is a quorum, unless
otherwise provided by this Agreement. In the absence of a quorum a majority of
the Directors present may adjourn any meeting from time to time until a quorum
is present. Each Director shall have one vote in any decision of the Board.
Directors may be present and may act at meetings of the Board by written proxy.

(b) A deadlock in the Board (a “Deadlock”) shall exist if the Board has been
unable to reach an agreement on any matter concerning any business or
operational matter requiring Board approval under this Agreement (other than
those matters set forth in Section 5.16) within thirty (30) days after the
matter has been submitted to a vote at a duly noticed Board meeting, or such
longer or shorter period as agreed to by the Board.

(i) Either the HS Member or the JVP Member may request by giving notice to the
other that the Deadlock be referred for resolution to the chief executive
officers of each of Parent and KM who shall meet in person or by electronic or
telephonic communications as soon as reasonably practicable but not later than
ten (10) Business Days following receipt of such notice and shall attempt in
good faith to resolve the Deadlock. Any resolution of a Deadlock pursuant to
this Section 5.03(b)(i) shall be in writing and, when signed by the Persons
designated in accordance with this Section 5.03(b)(i) to resolve such Deadlock,
shall be deemed to constitute the approval of the Board.

(ii) If the designated chief executive officers are unable to resolve the
Deadlock within ten (10) Business Days after their meeting, the Company shall
have no authority to act with respect to the matter on which there is a
Deadlock, unless and until the Board approves the matter in writing or such
Deadlock is resolved in accordance with Section 5.03(c). During the period of
the Deadlock, the Board shall conduct the business of the Company solely in the
ordinary course in accordance with the current Approved Budget, subject to any
permitted variances in accordance with Section 5.17.

(iii) The obligations of Parent and KM, respectively, pursuant to this
Section 5.03(b) shall terminate at such time as Parent or KM, as applicable,
ceases to own any direct or indirect interest in the Company.

 

26



--------------------------------------------------------------------------------

(c) If the Deadlock is not resolved after compliance with the procedures set
forth under Section 5.03(b), such Deadlock shall be resolved by binding
arbitration in accordance with the following provisions.

(i) Either the HS Member or the JVP Member may submit the unresolved Deadlock to
arbitration by giving written notice to the other Class A Member. Within 15 days
after receipt of such notice by the non-requesting HS Member or JVP Member, as
applicable, the HS Member and the JVP Member shall mutually select an
arbitrator. If the HS Member and JVP Member are unable to agree upon such
selection within such 30 days, then either such Member may, upon at least five
days prior written notice to the other party, request the regional office of the
International Institute for Conflict Prevention and Resolution covering Houston,
Texas (the “CPR Institute”) to appoint the arbitrator. The CPR Institute will
thereupon appoint the arbitrator, who shall be qualified by his or her
education, training and experience in the natural gas pipeline industry. The
arbitrator shall be impartial, independent and unrelated, directly or
indirectly, with respect to either of the HS Member or JVP Member or any of
their respective Affiliates. The arbitration shall be conducted in Houston,
Texas in accordance with the CPR Rules and Procedures, as then in effect, to the
extent such rules do not conflict with the terms of this Agreement, and the
arbitrator shall be paid on an hourly basis, except as otherwise mutually
agreed.

(ii) The arbitrator shall investigate the facts and may hold meetings, at which
the HS Member and JVP Member may present their respective positions. The
arbitrator shall render a written decision on the matter presented as soon as
practicable after his or her appointment and in any event not more than 30 days
after such appointment. The decision of the arbitrator shall be final and
binding on the Company and all of the Members. If the arbitrator fails to render
a decision within such 30 day period, either the HS Member or JVP Member may
institute such action or proceeding in such court as shall be appropriate in the
circumstances and upon the institution of such action, the arbitration
proceeding shall be terminated and shall be of no further force and effect. The
arbitrator shall not have the power to add to, modify or change any of the
provisions of this Agreement. The fees and expenses of the arbitrator shall be
paid by the Company.

SECTION 5.04. Place of Meetings. Meetings of the Board may be held inside or
outside of the State of Delaware.

SECTION 5.05. Annual and Regular Meetings. Annual meetings of the Board, for the
election of Officers and consideration of other matters, shall be held on notice
provided in Section 5.07. Regular meetings of the Board may be held without
notice at such times and places as the Board determines, but not less frequently
than once each Fiscal Quarter. If the day fixed for a regular meeting is not a
Business Day, the meeting shall be held on the next Business Day.

SECTION 5.06. Special Meetings. Special meetings of the Board may be called by
any of the Directors and shall require the notice of special meeting set forth
in Section 5.07.

 

27



--------------------------------------------------------------------------------

SECTION 5.07. Notice of Meetings; Waiver of Notice. Notice of the time and place
of each meeting of the Board, including any special meeting, shall be given to
each Director by mailing it to him or her at his or her residence or a usual
place of business at least four (4) days before the meeting, or by delivering,
telephoning, telegraphing it or sending it by e-mail, facsimile or other
electronic transmission to him at least twenty-four (24) hours before the
meeting. Notice need not be given to any Director who submits a signed waiver of
notice before or after the meeting or who attends the meeting without protesting
at the beginning of the meeting the transaction of any business because the
meeting was not lawfully called or convened. Notice of any adjourned meeting
need not be given, other than by announcement at the meeting at which the
adjournment is taken.

SECTION 5.08. Committees.

(a) The Board may, from time to time, designate one or more committees of the
Board and shall establish and maintain a Marketing Committee as described in
Section 5.08(c).

(b) Any committee of the Board shall have and may exercise the authority of the
Board, to the extent provided in the enabling resolution or in this Agreement.
At every meeting of any such committee, the presence of a majority of all the
members thereof shall constitute a quorum, and, unless otherwise provided in an
enabling resolution, the affirmative vote of a majority of the members present
shall be necessary for the adoption of any resolution. The Board may dissolve
any committee at any time.

(c) The Board shall have a marketing committee (the “Marketing Committee”),
which shall be composed of one Director designated by HS Member and one Director
designated by JV Member. The Marketing Committee shall have the power and
authority to negotiate and approve gas gathering agreements or similar contracts
with Third Parties on behalf of the Company.

SECTION 5.09. Board or Committee Action Without a Meeting. Any action required
or permitted to be taken by the Board or by any committee of the Board may be
taken without a meeting if all of the members of the Board or of the committee
consent in writing or by electronic transmission to the adoption of a resolution
authorizing the action. The resolutions, written consents or electronic
transmissions of the members of the Board or the committee shall be filed with
the minutes of the proceeding of the Board or of the committee. Such filing
shall be in paper form if the minutes are maintained in paper form and shall be
in electronic form if the minutes are maintained in electronic form.

SECTION 5.10. Participation in Board or Committee Meetings by Conference
Telephone. Any or all members of the Board or of any committee of the Board may
participate in a meeting of the Board or of the committee by means of a
conference telephone or other communications equipment allowing all Persons
participating in the meeting to hear each other at the same time. Participation
by such means shall constitute presence in person at the meeting.

 

28



--------------------------------------------------------------------------------

SECTION 5.11. Resignation and Removal of Directors. Any Director may resign at
any time by delivering his or her resignation in writing or electronic
transmission to the Company, to take effect at the time specified in the
resignation; the acceptance of a resignation, unless required by its terms,
shall not be necessary to make it effective. Any member of the Board may be
removed from such position with or without cause only by the member appointing
or electing such Board member pursuant to the provisions of Section 5.02(b).

SECTION 5.12. Vacancies. Any vacancy in the Board occurring may be filled by the
Member that appointed the member of the Board who is no longer serving; provided
that if no Member is entitled to appoint a Director to fill such vacancy due to
a reduction in the number of Directors that may be appointed by a Member
pursuant to Section 5.02(b), such vacancy shall be filled by Class A Members
holding a majority of the outstanding Class A Shares (other than the Defaulting
Member).

SECTION 5.13. Compensation. Directors shall receive no compensation from the
Company and shall be responsible for their own expenses in the performance of
their duties, unless separately reimbursed for expenses by the Member
designating such Director. A Director may be paid for serving the Company or its
subsidiaries in other capacities.

SECTION 5.14. Officers.

(a) Appointment of Officers. The Board may appoint individuals as officers
(“Officers”) of the Company, which may include a Chief Executive Officer and/or
President, and such other Officers (such as any number of Vice Presidents and a
Secretary) as the Board deems advisable. In addition, the Board shall appoint an
individual as Vice President of Marketing of the Company, whose duties shall be
to lead the efforts of the Company to negotiate gathering agreements or similar
contracts with Third Parties. The Vice President of Marketing shall report to
the Marketing Committee and shall have no power to execute any contracts on
behalf of the Company unless specifically authorized by the Marketing Committee
or the Board. No Officer need be a Member or an employee of the Company. An
individual can be appointed to more than one office.

(b) Duties of Officers Generally. Each Officer shall have only such powers and
duties as may be granted to such Officers by the Board.

(c) Removal, Resignation and Filling of Vacancy of Officers. The Board may
remove any Officer, for any reason or for no reason, at any time. Any Officer
may resign at any time by giving written notice to the Board, and such
resignation shall take effect at the date of the receipt of that notice or any
later time specified in that notice; provided, however, that unless otherwise
specified in that notice, the acceptance of the resignation shall not be
necessary to make it effective. Any such resignation shall be without prejudice
to the rights, if any, of the Company or such Officer under this Agreement. A
vacancy in any office because of death, resignation, removal or otherwise shall
be filled in the manner prescribed in this Agreement for regular appointments to
that office.

(d) Compensation of Officers. The Officers shall be entitled to receive
compensation from the Company as determined by the Board.

 

29



--------------------------------------------------------------------------------

SECTION 5.15. Transition Services Agreement. The Company has entered into a
Transition Services Agreement with an Affiliate of Parent (the “Initial
Manager”) on May 21, 2010 (the “Transition Services Agreement”), pursuant to
which the Initial Manager shall manage the day-to-day operating decisions during
a transition period (consistent with the Approval Budget, subject to any
permitted variances in accordance with Section 5.17). The Company shall not, and
shall not permit any of its subsidiaries to, (a) increase the compensation or
transaction fees set forth in the Transition Services Agreement, or (b) settle
any material disputes with the Initial Manager under the Transition Services
Agreement unless approved by the Directors in accordance with the provisions of
Section 5.18. In the event of (x) a Parent Change of Control or (y) a Transfer
by the HS Member of all or any portion of its Class A Shares to a Third Party,
and as a result of such Transfer, the JVP Member’s Individual Class A Percentage
Interest exceeds that of the HS Member, the JVP Member shall have the option to
become Manager, which option may be exercised by delivery of notice, at which
time the JVP Member shall succeed to all rights and obligations of the Manager
under the Transition Services Agreement from and after the date specified in
such notice.

SECTION 5.16. Actions Requiring Unanimous Board Approval. Except as otherwise
expressly provided in this Agreement, the following actions by the Company shall
require the approval of all of the Directors:

(a) take or file any action or institute, or acquiesce to the institution of,
any proceedings in Bankruptcy;

(b) sell, exchange, license as a licensor, lease as lessor, dispose of, any
assets of the Company in excess of twenty percent (20%) of the Fair Market Value
of the Company’s assets in one or a series of transactions whether by merger or
consolidation, sale or purchase of equity or otherwise other than in the
ordinary course of business or as otherwise contemplated under the Approved
Budget as provided in Section 5.17;

(c) acquire any assets in a transaction or series of transactions with a value
in excess of twenty percent (20%) of the Fair Market Value of the Company’s
assets, other than the acquisition of assets in the ordinary course of business
or otherwise contemplated under the Approved Budget as provided in Section 5.17;

(d) except as expressly permitted by this Agreement or in connection with the
Working Capital Facility, incur or assume any Indebtedness resulting in a
Leverage Ratio of greater than 4.0:1.0;

(e) liquidate, wind-up or dissolve the Company;

(f) amend this Agreement or the Certificate unless such changes do not adversely
effect any Member disproportionately in any manner or are ministerial
typographical changes necessary to conform with any changes in Applicable Law;

(g) create, authorize, designate, sell or issue any interest, or any option,
warrant, convertible or exchangeable securities or similar right to acquire any
interest of any kind in the Company, including any Shares, except for
(i) issuances of Class A Shares pursuant to Section 3.03 in connection with any
Budgeted Capital Contribution or Additional

 

30



--------------------------------------------------------------------------------

Funding Right, (ii) issuances of other Shares to employees of the Company
approved by a majority of the Directors comprising the entire Board, or (iii) as
otherwise specified in this Agreement or pursuant to the terms of the Restricted
Share Award Agreement, redeem, purchase or otherwise acquire any interest in the
Company;

(h) change the primary purpose of the Company, or acquire any material assets
related to any business other than the development, construction, ownership,
maintenance, management and operation of the Project as set forth in
Section 2.03;

(i) take any action which would have the effect of subjecting the Company to
regulation under FERC; and

(j) elect to treat the Company as an association taxable as a corporation for
federal income tax purposes.

SECTION 5.17. Approved Budgets.

(a) The Company shall prepare or cause the Manager to prepare not later than
November 1 of each Fiscal Year of the Company for the following Fiscal Year, a
draft operating and capital budget (the “Proposed Budget”) setting forth the
anticipated revenues, operating expenses and capital expenses of the Company for
such Fiscal Year in a format consistent with that of the Approved Budget for
2010 attached hereto as Exhibit A-1. The Approved Budget for 2010, the Approved
Budget for 2011 and each annual operating and capital budget approved hereunder
by the Board shall be deemed an “Approved Budget”. If the Board does not approve
a Proposed Budget, the Company shall use good faith efforts to prepare or to
cause the Manager to prepare a revised operating and capital budget for approval
by the Board; and upon final approval of such operating and capital budget by
the majority of the Directors, such operating and capital budget shall become an
Approved Budget hereunder. The Approved Budget for Fiscal Year 2010, including
anticipated revenues, operating expenses and capital expenses of the Company is
attached hereto as Exhibit A-1 (the “Approved Budget for 2010”). The Approved
Budget for Fiscal Year 2011, including anticipated revenues, operating expenses
and capital expenses of the Company is attached hereto as Exhibit A-2 (the
“Approved Budget for 2011”).

(b) To the extent that any Proposed Budget is not approved by the beginning of
the applicable Fiscal Year, then, until a Proposed Budget is approved in
accordance with this Section 5.17, the Approved Budget for the operating expense
budget for such Fiscal Year shall be equal to the Approved Budget for the
immediately prior Fiscal Year, plus a two percent (2%) increase. For avoidance
of doubt, the capital expenditure and anticipated revenues components of the
Approved Budget for any Fiscal Year after Fiscal Year 2011, shall be subject to
Board approval. The Board shall perform a review of the Approved Budget at the
conclusion of each Fiscal Quarter during any Fiscal Year and within twenty
(20) Business Days amend the Approved Budget for such Fiscal Year to increase or
decrease expected expenses or expenditures and as so amended, any such operating
and capital budget shall constitute an Approved Budget hereunder.

 

31



--------------------------------------------------------------------------------

(c) With respect to the Approved Budget for 2010 and the Approved Budget for
2011, the Company may, or the Manager pursuant to the Transition Services
Agreement, may incur capital expenditures during Fiscal Year 2010 and Fiscal
Year 2011 of up to one hundred ten percent (110%) of the aggregate capital
expenditures set forth in the Approved Budget for 2010 and Approved Budget for
2011. Any variances from the Approved Budget for (i) any Fiscal Year other than
Fiscal Year 2010 and Fiscal Year 2011, (ii) operating expenditures for Fiscal
Year 2010 and Fiscal Year 2011, and (iii) capital expenditures for Fiscal Year
2010 or Fiscal Year 2011, as applicable, in excess of one hundred ten percent
(110%) of the aggregate capital expenditure amount in the case of capital
expenditures as set forth in the capital expenditures budget included in the
Approved Budget for Fiscal Year 2010 and the Approved Budget for 2011, shall
require the approval of the majority of the Directors, and if so approved, each
such variance shall be added to the Approved Budget for such Fiscal Year which,
as so amended, shall thereafter be the Approved Budget for such Fiscal Year.
Each Approved Budget shall include all amounts payable by the Company under the
Transition Services Agreement, if any.

SECTION 5.18. Actions With Respect to Affiliates Matters. The Members
acknowledge that the Company may from time to time enter into, amend, modify,
terminate, waive, release or enforce rights or claims under contracts or
transactions between the Company and a Member or an Affiliate of a Member,
including the Transition Services Agreement and the Gas Gathering Agreement (any
such contract or transaction, an “Affiliate Matter”). With respect to any single
Affiliate Matter or series of related Affiliate Matters (i) involving a value of
$2,500,000 or more or (ii) involving any decision, response or other action by
the Company related to a request from the Shipper (as defined in the Gas
Gathering Agreement) for a consent by the Company to an amendment to Schedule
1.2 to the Gas Gathering Agreement (each a “Material Affiliate Matter”), (a) the
negotiation of any such Material Affiliate Matter shall be conducted on behalf
of the Company by or under the direction of the Directors designated by Members
who are not (and whose Affiliates are not), a party to such Material Affiliate
Matter, or if all Members (or one or more Affiliates thereof) are party to such
Material Affiliate Matter, by the Directors designated by the Members whose
interests are not adverse to those of the Company with respect to any such
negotiation, action or decision (the “Disinterested Directors”); and (b) any
matters involving such Material Affiliate Matter shall be conducted by or under
the direction of the Disinterested Directors, and any Director that is not a
Disinterested Director shall not vote at a meeting of the Board regarding
decisions to, and, notwithstanding anything to the contrary in this Agreement, a
majority of the Disinterested Directors shall be sufficient to approve any
material action by the Company with respect to such Material Affiliate Matter,
including any action to: (1) resolve any material dispute; (2) assert a material
breach or default by the other party thereunder, or exercise remedies
thereunder, including any decision to commence, compromise or settle any related
Proceeding; (3) consent to assignment by the other party or parties to such
Material Affiliate Matter (other than the Company); or (4) grant or agree to any
material consent, approval or waiver by the Company under such Material
Affiliate Matter. Any Affiliate Matter not constituting a Material Affiliate
Matter shall be for consideration and on such other terms and conditions that,
taken as a whole, are substantially similar to those that would have been
obtained in an arm’s length transaction with a Third Party. In addition, the JVP
Member (or its designee Directors) shall have sole and exclusive authority with
respect to any decision, action or determination related to the indemnification
rights of Newco under the Contribution Agreement; provided that the foregoing
delegation of authority

 

32



--------------------------------------------------------------------------------

shall not be deemed to exclude the HS Member (and its designee Directors) from
any effort by Newco to remedy, remediate or mitigate the underlying claim
relating to such indemnifications rights.

ARTICLE VI

Members

SECTION 6.01. Power of the Members; Voting.

(a) No Member, in its capacity as such, shall have the right to amend or
terminate this Agreement or to exercise voting rights or call a meeting of the
Members, except as specifically provided for in this Agreement. Except as
specifically provided for in this Agreement, no Member shall have any authority
or power to bind or act for or on behalf of any other Member or the Company in
any respect in its capacity as Member, with all such authority and power being
delegated to the Board as provided herein.

(b) Notwithstanding anything to the contrary in this Agreement or in the
Delaware Act (other than provisions thereof that specifically cannot be altered
by the Members), (i) only Class A Shares shall be entitled to vote, and
(ii) each Class A Share shall be entitled to one vote on any action or matter as
to which the holders of such shares are expressly granted voting rights pursuant
to the provisions of this Agreement.

SECTION 6.02. Meetings of Members; Action by Written Consent.

(a) Meetings of the Members may be called at any time by the Board. Notice of
any meeting shall be given to all Members not less than three (3) days nor more
than thirty (30) days prior to the date of such meeting. Each Member may
authorize any Person to act for it by proxy on all matters in which a Member is
entitled to participate, including waiving notice of any meeting, or voting or
participating at a meeting. Every proxy must be signed by the Member or its
attorney-in-fact.

(b) Each meeting of Members shall be conducted by such Person that the Board may
designate. The Board, in its sole discretion, shall establish all other
provisions relating to meetings of Members, including notice of the time, place
or purpose of any meeting at which any matter is to be voted on by any Members,
waiver of any such notice, the establishment of a record date, quorum
requirements or any other matter with respect to the exercise of any such right
to vote.

(c) Any action which may be taken at any meeting of Members may be taken without
a meeting and without prior notice if a consent in writing, setting forth the
action so taken shall be signed by holders of all of the Shares entitled to vote
on such action.

SECTION 6.03. Meetings Pursuant to Gas Gathering Agreement. JVP Member shall
have the right to designate a representative of JVP Member who shall be entitled
to attend the monthly meetings between the Company and HS pursuant to
Section 9.1 of the Gas Gathering Agreement.

 

33



--------------------------------------------------------------------------------

ARTICLE VII

Transfers

SECTION 7.01. Restrictions on Transfers.

(a) Except as expressly provided in this Agreement, no Member shall, directly or
indirectly, Transfer all or any portion of its Class A Shares (or any beneficial
interest therein), Parent shall cause any holder of a direct or indirect equity
interest in the HS Member (other than stockholders of Parent) not to transfer
such equity interest, and KM shall cause any holder of a direct or indirect
equity interest in a JVP Member Entity not to transfer such equity interest, in
each case, unless (i) such Transfer is in accordance with this Article VII,
(ii) the Transferor gives the Company not less than ten (10) Business Days prior
written notice of such Transfer (unless greater prior notice is required by this
Agreement, in which case the Transferor shall give such greater notice),
(iii) all required consents or approvals of any Governmental Authority shall
have been obtained, (iv) the Transferee executes and delivers a counterpart of
the signature page to this Agreement (or the appropriate assumption agreement)
and any other agreements, documents or instruments as the Company may reasonably
require and (v) the Transferee certifies to all representations and warranties
of a Member set forth in Article VIII. Any Transfer made in violation of this
Article VII shall be null and void.

(b) With respect to any Transfer in compliance with the requirements of
Section 7.01, each Transferee of Class A Shares shall have all of the rights,
and shall be subject to the restrictions and obligations, of its Transferor
hereunder to the extent specified in the agreements or instruments between the
parties (provided such Transfer of Shares shall not relieve the Transferor of
such Shares of its obligations under this Agreement arising prior to the date of
such Transfer unless all of the non-Transferring Members execute a release with
respect to such obligations of the Transferor), and shall succeed to the portion
of the Transferor’s Class A Shares and Capital Account and shall be admitted as
a Class A Member. If a Transferor has Transferred all of its Class A Shares in
the Company pursuant to this Article VII and the Transferee is admitted as a
Class A Member, immediately following such admission, such Transferor shall
cease to be a Class A Member.

(c) The Company and each non-Transferor Member shall cooperate with a Transferor
Member in obtaining all required consents or approvals of any Governmental
Authority in connection with a Transfer in accordance with this Article VII;
provided, however that such cooperation shall not require any Member other than
the Transferor to make any expenditure in connection with such cooperation.

SECTION 7.02. Permitted Transfers. Notwithstanding anything in this Agreement to
the contrary, at any time a Member may Transfer all but not less than all of its
Class A Shares owned by such Member and its rights under this Agreement to a
Permitted Transferee of such Member in accordance with Section 7.01; provided,
however that no Transfer under this Section 7.02 shall become effective unless
and until any such Permitted Transferee shall have undertaken in writing to be
bound by the terms of this Agreement and delivered such written acknowledgment
to the Company, in form and substance reasonably satisfactory to the Board; and
provided further, that (i) the Permitted Transferee grants to the Member
Transferring

 

34



--------------------------------------------------------------------------------

such Class A Shares an irrevocable proxy coupled with an interest to vote all
Class A Shares so Transferred, (ii) such Permitted Transferee is not in
Bankruptcy, (iii) if such Transfer results in a termination of the Company
within the meaning of Section 708(b)(1)(B) of the Code (that is, such Transfer
causes the fifty percent (50%) threshold of Section 708(b)(1)(B) of the Code to
be exceeded), the transferring Member shall be liable (on an after tax basis) to
the other Members for any losses, costs or expenses (including taxes) incurred
by the other Members resulting from such termination and (iv) such Transfer does
not result in the Company becoming a publicly traded partnership treated as a
corporation under Section 7704(a) of the Code. The Board shall reasonably
cooperate with a Member seeking to Transfer Shares under this Section 7.02 to
assist such Member in determining whether such Transfer would result in a
termination of the Company within the meaning of Section 708 of the Code or the
treatment of the Company as a publicly traded partnership treated as a
corporation under Section 7704(a) of the Code.

SECTION 7.03. Transfer by Class A Members.

(a) At any time prior to the date which is twenty-four (24) months after the
Effective Date, a Class A Member shall be permitted to Transfer Class A Shares
to any Person only with the prior written consent of all of the other Class A
Members or pursuant to Section 7.02; provided that such Transferor and
Transferee comply with the provisions of Section 7.01 and the Transferor and
Transferee execute and deliver any other agreements, documents or instruments as
the Company may reasonably require.

(b) Beginning on the date which is twenty-four (24) months and one (1) day after
the Effective Date, a Class A Member shall have the right to Transfer all but
not less than all of its Class A Shares to any Person pursuant to a Transfer
solely for cash consideration and in accordance with Section 7.01 and
(i) subject to Section 7.04 or (ii) with the prior written consent of all of the
non-Transferring Class A Members or (iii) pursuant to Section 7.02.

(c) Notwithstanding Sections 7.03(a) and 7.03(b), (i) if such Transfer results
in a termination of the Company within the meaning of Section 708(b)(1)(B) of
the Code (that is, such Transfer causes the fifty percent (50%) threshold of
Section 708(b)(1)(B) of the Code to be exceeded), the transferring Member shall
be liable (on an after tax basis) to the other Members for any losses, costs or
expenses (including taxes) incurred by the other Members resulting from such
termination, and (ii) no Transfer shall be valid or respected for any purpose by
the Company or any Member if such Transfer would result in the Company becoming
a publicly traded partnership treated as a corporation under Section 7704(a) of
the Code. The Board shall reasonably cooperate with a Member seeking to Transfer
Shares under this Section 7.03 to assist such Member in determining whether such
Transfer would result in a termination of the Company within the meaning of
Section 708 of the Code or the treatment of the Company as a publicly traded
partnership treated as a corporation under Section 7704(a) of the Code.

SECTION 7.04. Right of First Refusal; Notice.

(a) Prior to any intended Transfer pursuant to Section 7.03(b), the selling
Class A Member (the “Selling Class A Member”) shall first give written notice
(the

 

35



--------------------------------------------------------------------------------

“Notice”) to the HS Member and the JVP Member (to the extent either such Person
is not the Selling Class A Member) specifying (i) the Selling Class A Member’s
bona fide intention to sell such Class A Shares; (ii) the name(s) and
address(es) of the proposed transferee(s); (iii) the number of Class A Shares
the Selling Class A Member proposes to Transfer (individually, a “Class A
Offered Share,” and collectively, the “Class A Offered Shares”); (iv) the cash
price for which the Selling Class A Member proposes to Transfer each Class A
Offered Share (the “Proposed Purchase Price”); and (v) all other material terms
and conditions of the proposed transfer.

(b) Within thirty (30) days after receipt of the Notice, the HS Member or JVP
Member or any of their respective Permitted Transferees (to the extent such
Person is not the Selling Class A Member), as applicable (each, a “Purchasing
Class A Member”) may elect in the aggregate to purchase all of the Class A
Offered Shares at the price and on the terms and conditions set forth in the
Notice by delivery of written notice of such election to the Selling Class A
Member (the “Election Notice”), specifying a day, which shall not be more than
thirty (30) days after such notice is delivered, on or before which the Selling
Class A Member shall surrender (if such Selling Class A Member has not already
done so) the certificate or certificates representing the Class A Offered Shares
with stock powers duly endorsed in blank at the administrative office of the
Company to be delivered to each Purchasing Class A Member. On the closing date
specified in the Election Notice, the Purchasing Class A Members shall together
pay to the Selling Class A Member by wire transfer in immediately available
funds an amount equal to the product of the Proposed Purchase Price multiplied
by the number of the Class A Offered Shares being purchased. If the Selling
Class A Member fails to so surrender such certificate or certificates on or
before such date, from and after such date the Class A Offered Shares shall be
deemed to be no longer outstanding, and the Selling Class A Member shall cease
to be a Member with respect to such Class A Shares and shall have no rights with
respect thereto except only the right to receive payment of the Proposed
Purchase Price, without interest, upon surrender of the certificate or
certificates therefor with stock powers duly endorsed in blank.

(c) If the Purchasing Class A Members shall have not elected to purchase all of
the Class A Offered Shares, then the Selling Class A Member shall not be
required to sell any of the Class A Offered Shares to the Purchasing Class A
Members and may transfer all of the Class A Offered Shares to any Person named
as a Transferee in the Selling Notice at the cash Proposed Purchase Price set
forth in the Notice or a higher cash price, provided that such Transfer (i) is
consummated within ninety (90) days after receipt of the Election Notice,
(ii) is on terms no more favorable to the Transferee than the terms proposed in
the Notice and (iii) is otherwise in accordance with all the terms of this
Agreement. If the Class A Offered Shares are not so Transferred during such
period, then the Selling Class A Member may not Transfer any of such Class A
Offered Shares without complying again in full with the provisions of this
Agreement, including this Section 7.04, if applicable.

(d) In the event of a Transfer subject to Section 7.04, which includes a
Transfer of Class A Shares, together with other assets or interests, the related
Notice shall specify the portion of the purchase price allocated to the Class A
Shares (the “Allocated Value”). In the event the recipient of the Notice
disagrees with such allocation and provides written notice of such objection to
the Selling Class A Member within fifteen (15) days after receipt of such
Notice, the cash price at which such Member shall be entitled to purchase the
Class A Offered

 

36



--------------------------------------------------------------------------------

Shares shall be the lesser of the Allocated Value and the Fair Market Value. The
failure to make a timely objection period shall be deemed an acceptance by all
Class A Members of the Allocated Value set forth in the Notice.

SECTION 7.05. Excluded Transfers. Notwithstanding the provisions of this Article
VII to the contrary, no issuance, sale, assignment, license, sublicense,
conveyance, transfer, donation, disposition, pledge, hypothecation or other
Encumbrance of shares of capital stock (or other equity interests) of Parent (or
any Person which directly or indirectly Controls Parent) or KM (or any Person
which directly or indirectly Controls KM), nor any Change of Control, shall be
deemed a “Transfer,” and the provisions of Article VII (other than this
Section 7.05) shall not apply thereto.

ARTICLE VIII

Representations and Warranties

Each Member hereby represents and warrants to the other Members, as of the date
of this Agreement, as follows:

SECTION 8.01. Organization; Standing and Power. Such Member is duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is organized (if it is not a natural person) and has full power and
authority and possesses all governmental franchises, licenses, permits,
authorizations and approvals necessary to enable it to own, lease or otherwise
hold its properties and assets, including the Shares, as applicable, and to
conduct its businesses as presently conducted, other than such franchises,
licenses, permits, authorizations and approvals the lack of which, individually
or in the aggregate, have not had and are not reasonably likely to have a
material adverse effect on the ability of such Member to perform its obligations
under this Agreement (a “Member Material Adverse Effect”).

SECTION 8.02. Authority; Execution and Delivery; Enforceability. Such Member has
full power and authority to execute this Agreement. The execution and delivery
by such Member of this Agreement has been duly authorized (if it is not a
natural person) by all necessary action and no other proceedings on the part of
such Member are necessary to approve this Agreement. Such Member has duly
executed and delivered this Agreement, and this Agreement constitutes a legal,
valid and binding obligation of such Member, enforceable against it in
accordance with its terms (except as may be limited by bankruptcy, insolvency or
similar laws or general application and by the effect of general principles of
equity, regardless of whether considered at law or in equity).

SECTION 8.03. No Conflicts; Consents. The execution and delivery by such Member
of this Agreement do not, and the consummation of the transactions contemplated
hereby and compliance by such Member with the terms hereof will not conflict
with, or result in any violation or breach of or default (with or without notice
or lapse of time or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to loss of a material benefit
under, or result in the creation of any Encumbrance upon any of the properties
or assets of such Member under, any provision of (a) the organizational
documents of such Member (if it is not a natural person), (b) any contract,
lease, license, indenture, agreement, commitment

 

37



--------------------------------------------------------------------------------

or other legally binding arrangement (a “Contract”) to which such Member is a
party or by which any of its properties or assets is bound or (c) any judgment,
order or decree (“Judgment”) or statute, law (including common law), ordinance,
rule or regulation (“Applicable Law”) applicable to such Member or its
properties or assets, other than, in the case of clauses (b) and (c) above, any
such items that, individually or in the aggregate, have not had and are not
reasonably likely to have a Member Material Adverse Effect. No consent,
approval, license, permit, order or authorization of, or registration,
declaration or filing with, any domestic or foreign (whether national, federal,
state, provincial, local or otherwise) government or any court of competent
jurisdiction, administrative agency or commission or other governmental or
regulatory authority or agency, domestic, foreign or supranational (each, a
“Governmental Authority”) is required to be obtained or made by or with respect
to such Member in connection with the execution, delivery and performance of
this Agreement, except for such matters that, individually or in the aggregate,
have not had and are not reasonably likely to have a Member Material Adverse
Effect.

SECTION 8.04. Tax Status; ERISA.

(a) Such Member, or, if the Member is disregarded as separate from its owner for
federal income tax purposes, the Person that is treated as the owner of the
Member for federal income tax purposes, is and will be a United States person as
defined in Section 7701(a)(30) of the Code, and will not be subject to
withholding under Section 1445 or Section 1446 of the Code.

(b) No part of the aggregate Capital Contribution made by such Member and used
by such Member to acquire any Shares or Percentage Interest, constitutes assets
of any “employee benefit plan” which is subject to Part 4 of Subtitle B of Title
I of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
or other “benefit plan investor” (as defined in Section 3(42) of ERISA and U.S.
Department of Labor Reg. §§2510.3-101 et seq.).

SECTION 8.05. Investment Intent. Such Member has knowledge and experience in
financial and business matters and is capable of evaluating the merits and risks
of an investment in the Company and making an informed investment decision with
respect thereto.

(a) Such Member is able to bear the economic and financial risk of an investment
in the Company for an indefinite period of time.

(b) Such Member has acquired or is acquiring (as applicable) the Shares for
investment purposes only and not with a view to, or for resale in connection
with, any distribution to the public or public offering thereof.

(c) Such Member understands that the Shares have not been registered under the
Securities Act or the securities laws of any jurisdiction and cannot be disposed
of unless (i) they are subsequently registered and/or qualified under applicable
securities laws or the Member provides evidence reasonably satisfactory to the
Board that an exemption from such registration and qualification is available
and (ii) the provisions of this Agreement have been complied with.

 

38



--------------------------------------------------------------------------------

(d) Such Member is an “accredited investor,” as such term is defined in Rule 501
under the Securities Act.

ARTICLE IX

Limitation on Liability; Exculpation

and Indemnification

SECTION 9.01. Limitation on Liability. Except as otherwise provided by the
Delaware Act, the debts, obligations and liabilities of the Company, whether
arising in Contract, tort or otherwise, shall be solely the debts, obligations
and liabilities of the Company, and no Covered Person shall be obligated
personally for any such debt, obligation or liability of the Company.

SECTION 9.02. Exculpation and Indemnification.

(a) No Covered Person shall be liable, including under any legal or equitable
theory of fiduciary duty or other theory of liability, to the Company or to any
other Covered Person for any losses, claims, damages or liabilities incurred by
reason of any act or omission performed or omitted by such Covered Person in
good faith on behalf of the Company. Whenever in this Agreement a Covered Person
is permitted or required to make decisions in good faith, the Covered Person
shall act under such standard and shall not be subject to any other or different
standard (including any legal or equitable standard of fiduciary or other duty)
imposed by this Agreement or any relevant provisions of law or in equity or
otherwise.

(b) A Covered Person shall be fully protected in relying in good faith upon the
records of the Company and upon such information, opinions, reports or
statements presented to the Company by any Person as to matters the Covered
Person reasonably believes are within such Person’s professional or expert
competence.

(c)

(i) The Company shall indemnify, defend and hold harmless each Covered Person
against any losses, claims, damages, liabilities, expenses (including all
reasonable fees and expenses of counsel), Judgments, fines, settlements and
other amounts arising from any and all claims, demands, actions, suits or
proceedings in which such Covered Person may be involved or become subject to,
by reason of the fact that such Person, or a Person of whom such Person is the
legal representative, is or was a Member of the Company, a Director, a member of
a committee of the Company or an Officer of the Company, or while such a Person
is or was serving at the request of the Company as a director, officer, partner,
venturer, member, trustee, employee, agent or similar functionary of another
foreign or domestic general partnership, corporation, limited partnership, joint
venture, limited liability company, trust, employee benefit plan or other
enterprise, unless such loss, claim, damage, liability, expense, Judgment, fine,
settlement or other amount is as a result of a Covered Person not acting in good
faith on behalf of the Company. If any Covered Person becomes involved in any
capacity in any proceeding or investigation in connection with any matter
arising out of or in connection with the Company’s business or affairs, or this
Agreement or any related document, other than by reason

 

39



--------------------------------------------------------------------------------

of any act or omission performed or omitted by such Covered Person that was not
in good faith on behalf of the Company, the Company shall reimburse such Covered
Person for its reasonable legal and other reasonable out-of-pocket expenses
(including the cost of any investigation and preparation) as they are incurred
in connection therewith; provided, however, that such Covered Person shall
promptly repay to the Company the amount of any such reimbursed expenses paid to
it if it shall be finally judicially determined that such Covered Person was not
entitled to be indemnified by the Company in connection with such action, suit,
proceeding or investigation.

(ii) The obligations of the Company under this Section 9.02(c) shall be
satisfied solely out of and to the extent of the Company’s assets, and no
Covered Person shall have any personal liability on account thereof. The Board
may, but shall not be obligated to, cause the Company to maintain insurance, at
the Company’s expense, for the Company’s benefit in respect of such
indemnification and that of any such person whether or not the Company would
otherwise have the power to indemnify such person.

(d) Notwithstanding the foregoing, the provisions of this Section 9.02 shall be
enforced only to the maximum extent permitted by law and no Member or other
person shall be indemnified from any liability for the fraud, intentional
misconduct or a knowing violation of the law.

 

40



--------------------------------------------------------------------------------

ARTICLE X

Dissolution; Liquidation

SECTION 10.01. Withdrawal of Members. No Member shall have the right, power or
authority at any time to voluntarily withdraw as a Member of the Company (except
in accordance with this Agreement). No Member shall take any action to dissolve,
terminate or liquidate the Company or to require apportionment, appraisal or
partition of the Company or any of its assets, or to file a bill for an
accounting, except as specifically provided in this Agreement, and each Member,
to the fullest extent permitted by Applicable Law, hereby waives any rights to
take any such actions under Applicable Law, including any right to petition a
court for judicial dissolution under Section 18-802 of the Delaware Act.

SECTION 10.02. Dissolution. The Company shall be dissolved and its affairs wound
up, upon the first to occur of any of the following events (each of which shall
constitute a “Dissolution Event”):

(a) the sale or other disposition of all or substantially all the assets of the
Company, unless, in the case of a sale or disposition of less than all the
assets of the Company, the Company is continued with the consent of the Board;

(b) the approval by the Board required pursuant to Section 5.16(e);

(c) the entry of a decree of judicial dissolution with respect to the Company
under Section 18-802 of the Delaware Act, in contravention of this Agreement; or

(d) any event which makes it unlawful for the business of the Company to be
carried on by the Company.

SECTION 10.03. Distribution Upon Dissolution.

(a) Upon dissolution of the Company, the Board, or any Person designated by the
Board (the “Liquidation Agent”), shall take full account of the assets and
liabilities of the Company and shall, unless the Board shall determine
otherwise, liquidate the assets of the Company as promptly as is consistent with
obtaining the fair value thereof. The proceeds of any liquidation shall be
applied and distributed in accordance with Section 10.03(c).

(b) All saleable assets of the Company may be sold or retained by the Company
for distribution to the Members in connection with any liquidation at public or
private sale at such price and upon such terms as the Board may deem advisable.
Any Member or any Person in which any Member is in any way interested may
purchase assets at such sale, provided that such purchase is on commercially
reasonable terms.

(c) Upon the dissolution of the Company, the assets of the Company shall be
distributed in the following order of priority:

(i) first, to the payment of debts and liabilities of the Company and the
expenses of liquidation;

 

41



--------------------------------------------------------------------------------

(ii) second, to the establishment of any reserve which the Liquidation Agent
shall deem reasonably necessary for any contingent or unforeseen liabilities or
obligations of the Company (“Contingencies”). Such reserve may be paid over by
the Liquidation Agent to any attorney-at-law, or acceptable party, as escrow
agent, to be held for disbursement to payment of any Contingencies and, at the
expiration of such period as shall be deemed advisable by the Liquidation Agent
for distribution of the balance in the manner hereinafter provided in this
Section 10.03; and

(iii) third, any balance shall be distributed to the Members in accordance with
the positive balances in their respective Capital Accounts.

(d) In the event it is necessary in connection with the liquidation of the
Company to distribute property in kind, such property shall be distributed on
the basis of its Fair Market Value net of any liabilities encumbering such
assets and, to the greatest extent possible, shall be distributed pro rata in
accordance with the total amounts to be distributed to each Member as
liquidation proceeds pursuant to Section 10.03(c)(iii). Such in-kind
distributions may be effected so as to vest in each of the Members receiving
such an in-kind distribution, as tenants-in-common, an undivided interest in the
property distributed. Notwithstanding the foregoing, the Liquidation Agent shall
have the discretion, in order to avoid an administratively burdensome large
number of owners of the same property, to distribute cash in lieu of property in
the case of Members who otherwise would receive only a de minimis interest in
such property.

ARTICLE XI

Certificates and Shares

SECTION 11.01. Certificates. If at any time the Board determines that it is in
the best interests of the Company to issue certificates attesting to the
ownership of Shares by Members, the provisions of this Section 11.01 shall
thereafter apply (and prior to such determination by the Board, if any, this
Section 11.01 shall have no force or effect).

(a) Shares shall be represented by a certificate or certificates, setting forth
upon the face thereof that the Company is a limited liability company formed
under the laws of the State of Delaware, the name of the Member to which it is
issued and the class and number of Shares which such certificate represents.
Such certificates shall be entered in the books of the Company as they are
issued, and shall be signed by the Board and may be sealed with the Company’s
seal or a facsimile thereof. Upon any Transfer permitted under this Agreement,
the transferring Member shall surrender to the Company any certificates
representing the Member’s Shares being transferred. All certificates
representing Shares (unless registered under the Securities Act), shall bear at
a minimum the following legends:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY SECURITIES

 

42



--------------------------------------------------------------------------------

REGULATORY AUTHORITY OF ANY STATE, AND MAY NOT BE SOLD, ASSIGNED, PLEDGED,
ENCUMBERED, TRANSFERRED, GRANTED AN OPTION WITH RESPECT TO OR OTHERWISE DISPOSED
OF, (A) UNLESS AND UNTIL THEY HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OR
SUCH SALE, ASSIGNMENT, PLEDGE, ENCUMBRANCE, TRANSFER, OPTION GRANT OR OTHER
DISPOSITION IS EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT AND (B) EXCEPT
IN ACCORDANCE WITH THE PROVISIONS OF THE LIMITED LIABILITY COMPANY AGREEMENT OF
THE COMPANY AS MAY BE AMENDED FROM TIME TO TIME, A COPY OF WHICH IS AVAILABLE
FOR INSPECTION AT THE OFFICES OF THE COMPANY.

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VOTING
LIMITATIONS AND TRANSFER RESTRICTIONS, RIGHTS OF FIRST REFUSAL, RIGHTS OF
CO-SALE, AND FORCED SALE PROVISIONS AND OTHER MATTERS AS SET FORTH IN THE
COMPANY’S LIMITED LIABILITY COMPANY AGREEMENT AMONG THE HOLDER OF THESE SHARES,
THE COMPANY, AND CERTAIN OTHER MEMBERS OF THE COMPANY. A COPY OF SUCH AGREEMENT
IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY.

(b) Lost or Destroyed Certificates. The Company may issue a new certificate for
Shares in place of any certificate or certificates theretofore issued by it
which are alleged to have been lost or destroyed, upon the Member who owns such
Shares making an affidavit stating that the certificate(s) have been lost or
destroyed, and providing an indemnity in form and substance reasonably
satisfactory to the Company.

SECTION 11.02. Transfer of Shares. No Transfer of Shares shall be valid as
against the Company except for Transfers duly made in accordance with Article
VII, and upon surrender to the transferee of the certificate therefor,
accompanied by an assignment or Transfer by the Member.

SECTION 11.03. Regulations. The Board may make such additional rules and
regulations, not inconsistent with this Agreement, as it may deem expedient with
respect to the issue, Transfer and recordation of certificates for the Shares.

SECTION 11.04. Registered Members. The Company shall be entitled to recognize
the exclusive right of a Person registered on its records as the owner of the
Shares to receive distributions and to vote as owner of Shares, if such rights
are applicable to such Shares, and shall not be bound to recognize any equitable
or other claim to or interest in such Shares on the part of any other Person,
whether or not it shall have express or other notice thereof.

SECTION 11.05. Economic and Voting Privileges. Notwithstanding anything
contained in this Agreement, the holders of the Class A Shares shall be entitled
to vote

 

43



--------------------------------------------------------------------------------

on each such matter properly submitted to a Member vote in accordance with the
Delaware Act and this Agreement, and shall have such rights to receive
allocations and distributions of capital and assets and other economic benefits
in accordance with the terms of this Agreement and the Delaware Act.

ARTICLE XII

Restrictive Covenants

SECTION 12.01. Corporate Opportunity; Noncompete.

(a) Each Class A Member, Parent and KM each separately agrees that if such
Person or any of its respective Controlled Affiliates, as applicable, acquires
knowledge of a potential transaction, purchase, investment or other matter which
would reasonably be determined to constitute a Restricted Gathering opportunity
for the Company, such Person shall, as soon as reasonably practical, present
such matter to the Board as a corporate opportunity for the Company to pursue.

(b) Except as otherwise expressly provided in the Gas Gathering Agreement, each
Class A Member, Parent and KM each separately agrees that such Person will not
(and shall cause its Controlled Affiliates not to), directly engage in
Restricted Gathering; provided, however, that the provisions of this
Section 12.01(b) shall not be deemed to prohibit a Class A Member, Parent or KM
(or their respective Controlled Affiliates) from (i) owning not more than five
percent (5%) of the total shares of all classes of stock outstanding of any
publicly held company or (ii) making any acquisition (whether by way of assets,
equity interest or otherwise) of an interest or investment in, and thereafter
operate, any business or entity that derives 15% or less of its gross revenues
from Restricted Gathering. Notwithstanding the foregoing, a Class A Member,
Parent or KM or their Controlled Affiliates may acquire a business or entity
that derives more than 15% of its gross revenues from Restricted Gathering
provided that (1) Gathering does not constitute the primary activity of such
business or entity and (2) such acquirer shall promptly (and in any event within
one year) after such acquisition sell or otherwise divest itself of the
division, unit or other portion of the business or entity that provides
Restricted Gathering.

(c) The obligations of Sections 12.01(a) and (b) shall terminate (i) as to
Parent and KM and their Controlled Affiliates at such time as Parent or KM, as
applicable, ceases to own any direct or indirect interest in the Company and
(ii) as to each Class A Member, Parent, KM and their respective Controlled
Affiliates upon the occurrence of a Change of Control.

ARTICLE XIII

Miscellaneous

SECTION 13.01. Severability. The terms, conditions, and provisions of this
Agreement are fully severable, and the decision or Judgment of any arbitrator or
court of competent jurisdiction rendering void or unenforceable any one or more
of such terms,

 

44



--------------------------------------------------------------------------------

conditions or provisions shall not render void or unenforceable any of the other
terms, conditions or provisions hereof and such void or unenforceable term shall
be replaced with a valid and enforceable term which would to the greatest degree
possible reflect the original intentions of the parties hereunder.

SECTION 13.02. Notices. Any notice, request, instruction, correspondence or
other document to be given hereunder to HS Member, JVP Member or the Company
shall be in writing and delivered in person, by courier service requiring
acknowledgment of receipt of delivery, by facsimile, or by email as follows:

(a) If to the Company, to:

KinderHawk Field Services LLC

1000 Louisiana, Suite 5600

Houston, Texas 77002

Attention: Stephen W. Herod

Fax: (832) 204-2801

Email: sherod@petrohawk.com

with copies (which shall not constitute notice) to:

Petrohawk Energy Corporation

1000 Louisiana, Suite 5600

Houston, Texas 77002

Attention: David S. Elkouri, Executive Vice President & General Counsel

Fax: (832) 204-2872

Email: delkouri@petrohawk.com

Kinder Morgan Energy Partners, L.P.

500 Dallas, Suite 1000

Houston, Texas 77002

Attention: General Counsel

Fax: (713) 369-9410

Email: listengartj@kindermorgan.com

(b) If to the HS Member, to:

Hawk Field Services, LLC

1000 Louisiana, Suite 5600

Houston, Texas 77002

Attention: Stephen W. Herod, Executive Vice President

Facsimile: (832) 204-2801

Email: sherod@petrohawk.com

 

45



--------------------------------------------------------------------------------

with a copy (which shall not constitute Notice) to:

Hawk Field Services, LLC

1000 Louisiana, Suite 5600

Houston, Texas 77002

Attention: David S. Elkouri, Executive Vice President and General Counsel

Facsimile: (832) 204-2872

Email: delkouri@petrohawk.com

and with a copy (which shall not constitute Notice) to:

Porter & Hedges, L.L.P.

1000 Main Street, 36th Floor

Houston, Texas 77002

Attention: Chris A. Ferazzi

Facsimile: (713) 226-6226

Email: cferazzi@porterhedges.com

(c) If to the JVP Member, to:

KM Gathering LLC

500 Dallas, Suite 1000

Houston, Texas 77002

Attention: Vice President of Corporate Development

Fax: 713-495-2813

Email: david_kinder@kindermorgan.com

with a copy (which shall not constitute Notice) to:

Kinder Morgan Energy Partners, L.P.

500 Dallas, Suite 1000

Houston, Texas 77002

Attention: General Counsel

Fax: 713-369-9410

Email: listengartj@kindermorgan.com

and with a copy (which shall not constitute Notice) to:

Bracewell & Giuliani LLP

711 Louisiana, Suite 2300

Houston, Texas 77002

Attention: W. Cleland Dade

Facsimile: 713-221-1212

Email: cle.dade@bgllp.com

(d) If to any other Member, to them at their last known address or telecopier
number in the personnel records of the Company or as otherwise recorded in
accordance with Section 4.03.

 

46



--------------------------------------------------------------------------------

All notices given by personal delivery or courier service shall be effective
upon actual receipt. Notice given by facsimile shall be confirmed by appropriate
receipt of the completed transmission, and notice by email shall be established
or confirmed by appropriate evidence generated from the receiver’s electronic
mail server showing that such notice was actually received on a specified date.
Such facsimile or email shall be effective if the facsimile receipt or evidence
of email establishes it was received during the recipient’s normal business
hours, or at the beginning of the recipient’s next Business Day after the
facsimile receipt or evidence of email establishes it was not received during
the recipient’s normal business hours. Any party may change any address to which
notice is to be given to it by giving notice as provided above of such change of
address.

SECTION 13.03. Headings. The titles at the heading of each Article or Section of
this Agreement are for convenience of reference only, and are not to be deemed a
part of the Agreement itself.

SECTION 13.04. Entire Agreement. This Agreement, including the Exhibits and
Schedules hereto and the other agreements and documents referenced herein or
contemplated hereby, constitutes the entire agreement and understanding of the
parties hereto with respect to the matters herein set forth, and all prior
negotiations and understandings relating to the subject matter of this Agreement
are merged herein and are superseded and canceled by this Agreement, provided,
however, that nothing contained in this agreement shall in any way limit the
enforceability of any restrictive covenant in any other agreement to which any
Member is a party or any employment agreement between any Member and the Company
or any of its Subsidiaries.

SECTION 13.05. Counterparts. This Agreement may be executed and delivered in one
or more counterparts, each of which shall be deemed an original, and all of
which shall be deemed to constitute one and the same agreement.

SECTION 13.06. Amendments; Waiver.

(a) The affirmative approval, either by vote or by written consent, of the
Member(s) holding at least seventy percent (70%) of the number of Class A Shares
then outstanding, is required for any amendment, modification or termination of
this Agreement; provided, however, that no amendment shall be made, and any such
purported amendment shall be void and ineffective, without the approval of:

(i) each of the affected Members, to the extent the result of such amendment
would be to create or increase any obligations of any Member to contribute
capital to the Company or to impair the limited liability of any Member;

(ii) each of the Members, to the extent the result of such amendment would be to
amend or waive any provision of this Section 13.06 or Section 10.03;

(iii) the Members who hold a majority of the Shares of each affected class, if
such change by its terms adversely affects the rights of the Members holding
Shares of such class disproportionately than those Members holding Shares of any
other class; provided that the approval specified in this clause (iii) shall not
be required to effect any issuance of additional Shares pursuant to this
Agreement; or

 

47



--------------------------------------------------------------------------------

(iv) each affected Member, to the extent the result of such amendment would be
to adversely affect such Member in respect of Sections 3.09, 6.01(b) or (c),
6.03, 7.02, 7.03, 7.04, 7.05, 9.01, 9.02 or 10.03.

(b) No consent to, or waiver, discharge or release (each, a “Waiver”) of, any
provision of or breach under this Agreement shall be valid or effective unless
in writing and signed by the party giving such Waiver, and no specific Waiver
shall constitute a Waiver with respect to any other provision or breach, whether
or not of similar nature. Failure on the part of any party hereto to insist in
any instance upon strict, complete and timely performance by another party
hereto of any provision of or obligation under this Agreement shall not
constitute a Waiver by such party of any of its rights under this Agreement or
otherwise.

SECTION 13.07. Confidential Information. At all times during the term of this
Agreement and for a period of two years thereafter or for a period of two
(2) years after any Person ceases to be a Member hereunder, each such party
shall keep strictly confidential and not disclose, use, divulge, publish or
otherwise reveal, directly or through another Person, any matters or affairs or
the business of the Company or any Member, including, but not limited to,
documents and/or information regarding customers, costs, profits, markets,
sales, products, product development, key personnel, pricing policies,
operational methods, technology, know-how, technical processes, formulae, plans
for future development of or concerning the Company, any Member or their
respective Affiliates (collectively, “Confidential Information”), except (a) as
may be required under Applicable Law, (b) for information that is currently
available to the public, or thereafter becomes available to the public other
than as a result of a breach of this Section 13.07, (c) to Affiliates, advisers
or representatives of the Member or Persons to which such Member’s Shares may be
Transferred as permitted by this Agreement, but only if the recipients of such
information have agreed to be bound by the provisions of this Section 13.07,
(d) information that a Member also has received from a source independent of the
Company and that such Member reasonably believes such source obtained without
breach of any obligation of confidentiality, (e) information obtained prior to
the formation of the Company, provided that this clause (e) shall not relieve
any Member or any of its Affiliates from any obligations it may have to any
other Member or any of its Affiliates under any existing confidentiality
agreement, (f) to lenders, accountants and other representatives of the
disclosing Member with a need to know such information; provided that the
disclosing Member shall be responsible for such representatives’ use and
disclosure of any such information, (g) in connection with any proposed Transfer
of all or part of a Membership Interest of a Member or the proposed sale of all
or substantially all of a Member or its direct or indirect parent, to advisers
or representatives of the Member, its direct or indirect parent or Persons to
which such interest may be Transferred as permitted by this Agreement, but only
if the recipients of such information have agreed in writing to be bound by
confidentiality provisions that are no less stringent than those set forth in
this Section 13.07, or (h) information that such Member can reasonably
demonstrate was independently developed by such Member without reliance upon any
material separately developed by or for the Company (other than by such Member).
To the extent that such Confidential Information is revealed, each party shall
use its best efforts to have the Persons receiving such information retain it in
confidence. Upon termination of this Agreement, each party shall return to the
applicable other party or destroy all memoranda, notes, records, reports and
other documents (including all copies thereof) relating to such Confidential
Information which such party may then possess or have under its control. The
Members acknowledge that a

 

48



--------------------------------------------------------------------------------

breach of the provisions of this Section 13.07 may cause irreparable injury to
the Company or another Member for which monetary damages are inadequate,
difficult to compute, or both. Accordingly, the Members agree that the
provisions of this Section 13.07 may be enforced by injunctive action or
specific performance, and the Members hereby waive any requirement to post bond
in connection with any injunctive order or order for specific performance.

SECTION 13.08. Further Assurances. Each party shall perform all other acts and
execute and deliver all other documents as may be necessary or appropriate to
carry out the purposes and intent of this Agreement.

SECTION 13.09. Governing Law. This Agreement shall in all respects be governed
by and construed in accordance with the laws of the State of Delaware without
giving effect to its rules on conflicts of laws.

SECTION 13.10. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the respective successors and permitted assigns of each
party hereto; provided, however, that no party hereto may Transfer or assign any
of such party’s Shares (or any portion thereof or any beneficial interest
therein) or such party’s rights, interests or obligations hereunder, except in
accordance with the terms of this Agreement.

SECTION 13.11. Equitable Remedies. The rights and remedies of the Members under
this Agreement shall not be mutually exclusive, i.e., the exercise of one or
more of the rights under this Agreement shall not preclude the exercise of
rights under any other provision. Each Member acknowledges that no adequate
remedy of law would be available for a breach of this Agreement, and that a
breach of this Agreement by one Member would irreparably injure the others, and
each Member accordingly agrees that in the event of a breach of any provision,
the respective rights and obligations of the parties hereunder shall be
enforceable by specific performance, injunction, or other equitable remedy
(without bond or security being required), and each Member waives the defense in
any action and/or proceeding brought to enforce this Agreement that there exists
an adequate remedy or that the other Members are not irreparably injured.
Nothing contained herein, however, is intended to, nor shall it, limit or affect
any rights at law or by statute or otherwise of any Member as against the others
for a breach of any provision, it being the intention of this Section 13.11 to
make clear the agreement of the Members that the respective rights and
obligations of the Members shall be enforceable in equity as well as at law or
otherwise.

SECTION 13.12. No Effect Upon Lending Relationships. Notwithstanding anything
herein to the contrary, nothing contained in this Agreement shall affect, limit
or impair the rights and remedies of any lender in their capacity as lender(s)
to the Company or any of its subsidiaries pursuant to any agreement under which
the Company or any of its subsidiaries has borrowed money. Without limiting the
generality of the foregoing, any such Person, in exercising its rights as a
lender, including making its decision on whether to foreclose on any collateral
security, will have no duty to consider (a) its status as a direct or indirect
equityholder of the Company, (b) the interests of the Company or (c) any duty it
may have to any other direct or indirect equityholder of the Company, except as
may be required under the applicable loan documents or by commercial law
applicable to creditors generally.

 

49



--------------------------------------------------------------------------------

SECTION 13.13. Cooperation in Connection with an IPO Transaction. Each of the
Members agrees that, if the Board determines that it is in the best interest of
the Company and its Members to effect an Initial Public Offering, each Member
shall take all steps necessary as determined by the Board which may include
steps required to (a) organize a successor entity to the Company, which shall be
the entity whose equity is sold in the Initial Public Offering (“IPO NewCo”),
(b) exchange such Member’s Shares for shares of the successor entity or follow
other steps and procedures as determined by the Board; and (c) enter into, and
cause the successor entity to the Company, if any, or the Company to enter into,
a registration rights agreement in a form reasonably mutually agreed by the
Parties, which will provide for such demand registration rights, unlimited
piggy-back registration rights, registration rights on Form S-3 and customary
indemnification provisions.

SECTION 13.14. No Intended Third Party Beneficiaries. Except with respect to
Covered Persons under Article IX, none of the provisions of this Agreement are,
or shall be construed to be, for the benefit of or enforceable by any Third
Party (including, but not limited to, any creditor of the Company).

 

50



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

MEMBERS:

  KM GATHERING LLC   By:  

/s/    DAVID D. KINDER        

  Name: David D. Kinder   Title:    President   HAWK FIELD SERVICES, LLC   By:  

/s/    STEPHEN W. HEROD        

  Name: Stephen W. Herod   Title:    Executive Vice President – Corporate
Development

For Purposes of Article VII, Section 5.03(b) and Section 12.01

of this Agreement

 

PETROHAWK ENERGY CORPORATION By:  

/s/    STEPHEN W. HEROD        

Name: Stephen W. Herod Title:    Executive Vice President – Corporate
Development KINDER MORGAN ENERGY PARTNERS, L.P. By: Kinder Morgan G.P., Inc., a
Delaware corporation and the general partner of Kinder Morgan Energy Partners,
L.P. By: Kinder Morgan Management, LLC, a Delaware limited liability company and
the delegate of the general partner By:  

/s/    JOSEPH LISTENGART        

Name: Joseph Listengart Title:    Vice President and Secretary

Signature Page to LLC Agreement of KinderHawk Field Services LLC



--------------------------------------------------------------------------------

SCHEDULE A

Class A Members, Shares and Capital Contributions

 

Class A Members

   Shares    Capital
Contributions

Hawk Field Services, LLC

   1,000,000    $ 921,408,317

KM Gathering LLC

   1,000,000    $ 921,408,317

 

Schedule A-1



--------------------------------------------------------------------------------

SCHEDULE B

Capital Accounts

 

Class A Members

   Capital  Account1

Hawk Field Services, LLC

   $ 921,408,317

KM Gathering LLC

   $ 921,408,317

 

1

The balance of each Class A Member’s capital account shall be adjusted upon the
final determination of the Post-Closing Purchase Price Adjustment pursuant to
Section 2.2 of the Contribution Agreement.

 

Schedule B-1